October 2013
TABLE OF CONTENTS

COMMISSION ORDERS
10-31-2013

WELDON STACKINS, employed by
TENNESSEE MATERIALS CORP.

SE 2012-104-M

Page 3249

10-31-2013

AMEC EARTH & ENVIRONMENTAL,
INC.

WEST 2012-532-M

Page 3252

10-31-2013

O & M INDUSTRIES

WEST 2012-766-M

Page 3255

10-31-2013

GUDELSKY MATERIALS

YORK 2011-51-M

Page 3258

ADMINISTRATIVE LAW JUDGE DECISIONS
10-23-2013

MAXXIM REBUILD COMPANY, LLC

KENT 2013-566

Page 3261

10-25-2013

PRAIRIE STATE GENERATING CO.

LAKE 2009-711-R

Page 3272

10-25-2013

J. SANTORO, INC.

YORK 2011-257-M

Page 3278

10-28-2013

IKERD MINING CO., LLC

KENT 2012-242

Page 3302

10-28-2013

COLE PILLING, employed by TM
CRUSHING

WEST 2013-161-M

Page 3316

ADMINISTRATIVE LAW JUDGE ORDERS
10-25-2013

GREYEAGLE COAL COMPANY

i

WEVA 2012-664

Page 3321

Review was granted in the following cases during the month of October 2013:
Warrior Coal, LLC v. Secretary of Labor, MSHA, Docket Nos. KENT 2011-1259-R, KENT 20111260-R, KENT 2012-705. (Judge Steele, September 4, 2013)
Secretary of Labor, MSHA v. The American Coal Company, Docket Nos. LAKE 2011-,
LAKE2011-881, LAKE 2011-962, LAKE 2012-58. (Judge Lewis, September 20, 2013)
Secretary of Labor, MSHA v. Sunbelt Rentals, Inc.; LVR, Inc.; and Roanoke Cement Co., LLC,
Dockets Nos. VA 2013-275, VA 2013-276, VA2013-291. (Judge McCarthy, September 24, 2013)
Review was denied in the following cases during the month of October 2013:
Secretary of Labor, MSHA v. Veris Gold USA, Inc., Formerly Queenstake Resources, USA,
Docket Nos. WEST 2013-M, WEST 2013-357-M. (Judge Miller, September 5, 2013)
Secretary of Labor, MSHA v. Oak Grove Resources, et al., Docket Nos. SE 2010-828, SE 2012306, SE 2012-308. (Judge Zielinski, September 18, 2013)

ii

COMMISSION ORDERS

35 FMSHRC Page 3248

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, D.C. 20004-1710

October 31, 2013
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.
WELDON STACKINS, employed by
TENNESSEE MATERIALS CORP.

:
:
:
:
:
:
:
:

Docket No. SE 2012-104-M
A.C. No. 40-03106-270562 A

BEFORE: Jordan, Chairman; Young, Cohen, Nakamura, and Althen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2006) (“Mine Act”). On May 9, 2013, the Commission received from a
representative of Weldon Stackins (“Stackins”), a former employee of Tennessee Materials
Corp. (“Tennessee Materials”), a motion seeking to reopen a penalty assessment proceeding and
relieve him from the default order entered against him.
On July 24, 2012, Chief Administrative Law Judge Lesnick issued an Order to Show
Cause which by its terms became a Default Order if Stackins did not file an answer within 30
days. This Show Cause Order was issued in response to Stackins’ failure to answer the
Secretary’s January 12, 2012 Petition for Assessment of Civil Penalty.
Stackins asserts that he terminated his employment with Tennessee Materials in March
2010, and that Tennessee Materials never forwarded any mail to him despite his attempts to
obtain information regarding this case. Stackins states that he learned of the delinquency upon
Tennessee Materials’ filing for bankruptcy, after being contacted by a Department of Treasury
collection agency. The Secretary does not oppose the request to reopen, and notes that all
documents were mailed to Stackins at the Tennessee Materials’ address.

35 FMSHRC Page 3249

Pursuant to Commission Procedural Rule 66, an order to show cause shall be mailed to
the party by registered or certified mail, return receipt requested, before the entry of any order of
default or dismissal. 29 C.F.R. § 2700.66. Having reviewed Stackins’ request and the
Secretary’s response, we conclude that Stackins did not receive the penalty petition and Show
Cause Order, and therefore a Default Order has not been effectively entered. Accordingly, this
case is remanded to the Chief Administrative Law Judge for further proceedings pursuant to the
Mine Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700.

/s/ Mary Lu Jordan
Mary Lu Jordan, Chairman

/s/Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

/s/ Patrick K. Nakamura
Patrick K. Nakamura, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

35 FMSHRC Page 3250

Distribution:
Weldon Stackins
1130 Childers Hill Drive
Michie, Tennessee 38357
Paul Scott
2407 CR 24
Florence, AL 35633
paul.scott5@comcast.net
Jason Grover, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor West
Arlington, VA 22209-2247
Melanie Garris
Office of Civil Penalty Compliance
MSHA
U.S. Dept. Of Labor
1100 Wilson Blvd., 25th Floor
Arlington, VA 22209-3939
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Avenue, N. W., Suite 520N
Washington, D.C. 20004-1710

35 FMSHRC Page 3251

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, D.C. 20004-1710

October 31, 2013
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

:
:
:
:
v.
:
:
AMEC EARTH & ENVIRONMENTAL, INC. :

Docket No. WEST 2012-532-M
A.C. No. 26-00550-270258 P8D

BEFORE: Jordan, Chairman; Young, Cohen, Nakamura, and Althen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2006) (“Mine Act”). On March 13, 2013, the Commission received from AMEC
Environment & Infrastructure, Inc., formerly AMEC Earth & Environmental, Inc., (“AMEC”) a
motion seeking to reopen a penalty assessment proceeding and relieve it from the default order
entered against it.
On October 4, 2012, Chief Administrative Law Judge Lesnick issued an Order to Show
Cause which by its terms became a Default Order if the operator did not file an answer within 30
days. This Order to Show Cause was issued in response to AMEC’s failure to answer the
Secretary’s March 2, 2012 Petition for Assessment of Civil Penalty.
AMEC asserts that it did not receive the penalty petition nor the Show Cause Order
because they were mailed to its old address. AMEC further states that it discovered the error
after receiving a Substitution of Counsel letter which was mailed to its new address. The
Secretary does not oppose the request to reopen, and confirms that both the penalty petition and
the Show Cause Order were sent to AMEC’s old address and returned undelivered.

35 FMSHRC Page 3252

Pursuant to Commission Procedural Rule 66, an order to show cause shall be mailed to
the party by registered or certified mail, return receipt requested, before the entry of any order of
default or dismissal. 29 C.F.R. § 2700.66. Having reviewed AMEC’s request and the
Secretary’s response, we conclude that the operator did not receive the penalty petition and
Show Cause Order, and therefore a Default Order has not been effectively entered. Accordingly,
this case is remanded to the Chief Administrative Law Judge for further proceedings pursuant to
the Mine Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700.

/s/ Mary Lu Jordan
Mary Lu Jordan, Chairman

/s/Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

/s/ Patrick K. Nakamura
Patrick K. Nakamura, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

35 FMSHRC Page 3253

Distribution:
Donald a. Kubik Jr.,
Regional Health, Safety & Environmental Mngr.
2101Webster St., 12th, Floor
Oakland, CA94612-3066
don.kubik@amec.com
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Melanie Garris
Office of Civil Penalty Compliance
MSHA
U.S. Dept. Of Labor
1100 Wilson Blvd., 25th Floor
Arlington, VA 22209-3939
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Avenue, N. W., Suite 520N
Washington, D.C. 20004-1710

35 FMSHRC Page 3254

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, D.C. 20004-1710

October 31, 2013
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.
O & M INDUSTRIES

:
:
:
:
:
:
:

Docket No. WEST 2012-766-M
A.C. No. 04-04075-284283 LGH

BEFORE: Jordan, Chairman; Young, Cohen, Nakamura, and Althen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2006) (“Mine Act”). On April 15, 2013, the Commission received from O & M
Industries (“O&M”) a motion seeking to reopen a penalty assessment proceeding and relieve it
from the default order entered against it.
On November 1, 2012, Chief Administrative Law Judge Lesnick issued an Order to
Show Cause which by its terms became a Default Order if the operator did not file an answer
within 30 days. This Order to Show Cause was issued in response to O&M’s failure to answer
the Secretary’s May 7, 2012 Petition for Assessment of Civil Penalty.
O&M asserts that it never received the penalty petition or Show Cause Order because
they were mailed to an old address. O&M states that it learned of the delinquency after
mistakenly paying it, thinking it was a different case. The Secretary does not oppose the request
to reopen and acknowledges that the penalty petition and Show Cause Order were mailed to an
outdated address.

35 FMSHRC Page 3255

Pursuant to Commission Procedural Rule 66, an order to show cause shall be mailed to
the party by registered or certified mail, return receipt requested, before the entry of any order of
default or dismissal. 29 C.F.R. § 2700.66. Having reviewed O&M’s request and the Secretary’s
response, we conclude that the operator did not receive the penalty petition and Show Cause
Order, and therefore a Default Order has not been effectively entered. Accordingly, this case is
remanded to the Chief Administrative Law Judge for further proceedings pursuant to the Mine
Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700.

/s/ Mary Lu Jordan
Mary Lu Jordan, Chairman

/s/Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

/s/ Patrick K. Nakamura
Patrick K. Nakamura, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

35 FMSHRC Page 3256

Distribution:
Virginia Siegel
O & M Industries
5901 Ericson Way
Arat, CA 95521
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Melanie Garris
Office of Civil Penalty Compliance
MSHA
U.S. Dept. Of Labor
1100 Wilson Blvd., 25th Floor
Arlington, VA 22209-3939
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Avenue, N. W., Suite 520N
Washington, D.C. 20004-1710

35 FMSHRC Page 3257

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, D.C. 20004-1710

October 31, 2013
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.
GUDELSKY MATERIALS

:
:
:
:
:
:
:

Docket No. YORK 2011-51-M
A.C. No. 18-00728-238497

BEFORE: Jordan, Chairman; Young, Cohen, Nakamura, and Althen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2006) (“Mine Act”). On January 16, 2013, the Commission received from
Gudelsky Materials (“Gudelsky”) a motion seeking to reopen a penalty assessment proceeding
and relieve it from the default order entered against it.
On January 5, 2012, Chief Administrative Law Judge Lesnick issued an Order to Show
Cause which by its terms became a Default Order if the operator did not file an answer within 30
days. This Order to Show Cause was issued in response to Gudelsky’s perceived failure to
answer the Secretary’s January 7, 2011 Petition for Assessment of Civil Penalty.
Gudelsky asserts that it did not receive the Show Cause Order and that it discovered the
delinquency upon checking MSHA’s Data Retrieval System. The record indicates that the Show
Cause Order was returned to the Commission as undelivered. The Secretary does not oppose the
request to reopen, and notes that MSHA received a timely answer to the penalty petition dated
January 27, 2011. The Secretary states that MSHA mailed a delinquency notice on June 14,
2012, which was returned undelivered, and referred the case to the Department of Treasury for
collection on August 2, 2012. The Secretary further notes that Gudelsky contacted MSHA
regarding the delinquency on September 5, 2012, and paid the penalty through the Department of
Treasury on January 17, 2013.
The Secretary asserts that all documents were mailed to Gudelsky’s address of record in
Chantilly, Virginia. If mail cannot be delivered to this address, it is the operator’s responsibility
to contact MSHA and the Commission to update its address of record.

35 FMSHRC Page 3258

Pursuant to Commission Procedural Rule 66, an order to show cause shall be mailed to
the party by registered or certified mail, return receipt requested, before the entry of any order of
default or dismissal. 29 C.F.R. § 2700.66. Having reviewed Gudelsky’s request and the
Secretary’s response, we conclude that the operator did not receive the Show Cause Order, and
therefore a Default Order has not been effectively entered. Accordingly, this case is remanded to
the Chief Administrative Law Judge for further proceedings pursuant to the Mine Act and the
Commission’s Procedural Rules, 29 C.F.R. Part 2700.

/s/ Mary Lu Jordan
Mary Lu Jordan, Chairman

/s/Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

/s/ Patrick K. Nakamura
Patrick K. Nakamura, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

35 FMSHRC Page 3259

Distribution:
Steven R. Herzberg
Safety Dir.
Guldesky Materials
25052 Tanner Lane
Chantilly, VA 20153
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Melanie Garris
Office of Civil Penalty Compliance
MSHA
U.S. Dept. Of Labor
1100 Wilson Blvd., 25th Floor
Arlington, VA 22209-3939
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Avenue, N. W., Suite 520N
Washington, D.C. 20004-1710

35 FMSHRC Page 3260

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
721 19th STREET, SUITE 443
DENVER, CO 80202-2500
303-844-5267/FAX 303-844-5268

October 23, 2013
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner,
v.
MAXXIM REBUILD COMPANY, LLC,
Respondent.

:
:
:
:
:
:
:
:
:

CIVIL PENALTY PROCEEDING
Docket No. KENT 2013-566
A.C. No. 15-10753-314453 F457

Mine: Mine #1

DECISION
Appearances: Mary Sue Taylor, Office of the Solicitor, U.S. Department of Labor, Nashville,
TN on behalf of the Secretary of Labor;
R. Henry Moore, Jackson Kelly, PLLC, Pittsburgh, PA on behalf of Respondent.
Before:

Judge Miller

This case is before me on a petition for assessment of civil penalty filed by the Secretary
of Labor, acting through the Mine Safety and Health Administration (“MSHA”) against Maxxim
Rebuild Company, LLC, pursuant to sections 105 and 110 of the Federal Mine Safety and Health
Act of 1977, 30 U.S.C. §§ 815 and 820. The docket involves three citations issued by MSHA
under section 104(a) of the Mine Act at Maxxim’s fabrication shop at Mine No. 1, located in
Sidney, Kentucky. Maxxim, in addition to disputing the violations, also disputes that MSHA has
jurisdiction over this facility. The parties presented testimony and evidence at a hearing held on
July 17, 2013 in Lexington, Kentucky.
I. FINDINGS OF FACT AND CONCLUSIONS OF LAW
Maxxim Rebuild, a subsidiary, or affiliate, of Alpha Natural Resources, owns and
operates seven facilities in six locations in Kentucky and West Virginia. Prior to its affiliation
with Alpha, Maxxim was owned by Massey Energy.
The facility addressed in the violations is a maintenance shop that repairs, rebuilds and
fabricates mining equipment and parts for mining equipment. While the facility fabricates some
additional parts for non-mining related purposes, the majority of the parts are used in mining
equipment. The facility employs eight individuals, including one who travels to the mines, and
includes two work bays in the shop area; one for welding, and one for fabrication.
Prior to January 2012 the Maxxim facility was located in Matewan, West Virginia.
While located in West Virginia, the facility was not being inspected by MSHA. In January of
2012 the facility was relocated to a site in Kentucky that had previously been operated by Clean

35 FMSHRC Page 3261

Energy, also an Alpha affiliate, which had closed its operation and abandoned the site. Before
Maxxim took over occupancy of the abandoned Kentucky site, the shop area was modified and
updated. Further, at that time, engineers for Sidney Coal, also an Alpha company, occupied the
upstairs offices in the building at the site.
Several of the Maxxim shops are inspected by MSHA and others are inspected by OSHA.
This facility has been inspected twice since Maxxim took over occupancy of the Kentucky site.
The first inspection resulted in two violations. The second inspection resulted in the three
citations at issue in this docket. The shop facility includes a warehouse, which stores at least one
piece of equipment for Alpha.
While Maxxim asserts that it is an “affiliate” of Alpha, and not subject to Mine Act
jurisdiction, the Secretary contends that the facility is a wholly owned subsidiary of Alpha, and is
within the jurisdiction of the Act. For the reasons that follow, I find that MSHA has jurisdiction
in this matter and that Maxxim violated the standards as alleged.
a. Jurisdiction
Maxxim asserts that the Secretary does not have jurisdiction in this matter because the
facility is not a “mine” as contemplated by the Act, its activities are too remote from the mining
process, the facility repairs and rebuilds mining equipment for entities other than Alpha Natural
Resources, and MSHA has inconsistently applied jurisdiction over the site and similarly situated
repair shops. Contrarily, the Secretary argues that, due to the nature of the work performed at the
facility, it is a “mine” and, accordingly, is within the jurisdictional reach of the Act.
The Maxxim rebuild shop repairs equipment that is used primarily in Alpha Natural
Resources mines, but, in limited circumstances, has repaired equipment for non-Alpha mines.
Maxxim’s regional safety director oversees all Maxxim shops and works out of Alpha’s
headquarters. In the past year, the Alpha mines have provided enough work such that Maxxim
has only done work for Alpha. Prior to relocating to the Kentucky site, the facility worked only
for Massey Energy mines.
In addition to conducting repair work, the facility also fabricates parts for equipment.
Most of the parts are used by Alpha mines, however, roughly 25% of the fabricated parts are sent
to other Maxxim shops. Of that amount, a portion of the parts are sold either to mining
operations or other businesses that use heavy equipment. (Tr. 44-45). While Maxxim repairs
and fabricates equipment and parts for both underground and surface mines, it recently has had a
surge in work for underground mines.
Maxxim presented testimony that MSHA had stopped inspecting the fabrication shop
when it was located in West Virginia, after the mining operation had been abandoned and only
the shop remained. Maxxim represents that MSHA had not inspected the West Virginia facility
for two or three years prior to the facilities move to Sidney, Kentucky. Before moving the
facility, the Maxxim manager had a number of conversations about MSHA jurisdiction with
Alpha managers and he was told that, since Clean Energy, the operator of the Kentucky site, was
in abandoned status, the shop would not be subject to MSHA inspection. There is no indication

35 FMSHRC Page 3262

that anyone at MSHA told the shop they would not be inspected and, rather, it appears that the
information came from the higher ranks at Alpha. Additionally, Randall Canterbury, the
manager for this Maxxim location, explained that given the machines, welders, drills and
fabrication equipment used in the shop, the OSHA standards are more appropriate for the facility
since the equipment is not specific to mining and can be used in any industry. Further, Maxxim
argues that, because the shop works for a handful of mines other than Alpha, and moves
approximately 25% of its fabricated parts to other shops who may sell them to non-Alpha mines
and non-mines, it is exempt from MSHA inspection.
MSHA does not dispute that the producing mine at the Maxxim site has been sealed and
abandoned, but argues instead that it is the nature of the work at the shop that places it in MSHA
jurisdiction. Maxxim did not speak with MSHA about jurisdiction, but its overall safety
manager, Martin, did explain that, while five of the Maxxim facilities are under OSHA
jurisdiction, two are under MSHA, including this Sidney location and he believed this shop
would be inspected by OSHA. The other shop subject to MSHA jurisdiction is on mine
property, adjacent to the prep plant in Sidney.
Section 4 of the Mine Act, 30 U.S.C. § 803, provides that each “coal or other mine” is
subject to the provisions of the Act. “Coal or other mine” is defined under § 3(h)(1) of the Act to
mean:
an area of land from which minerals are extracted… and (C) lands,
excavations, underground passageways, shafts, slopes, tunnels and
workings, structures, facilities, equipment, machines, tools, or
other property including impoundments, retention dams, and
tailings ponds, on the surface or underground, used in, or to be
used in, or resulting from, the work of extracting such minerals
from their natural deposits….
30 U.S.C. § 802(h)(1).
In Jim Walters Resources, (“JWR”), 22 FMSHRC 21 (Jan. 2000) the Commission
addressed a situation similar to the instant one. There MSHA asserted jurisdiction over a general
machine shop and a central supply shop located off of the mine premises. Following a hearing
on the matter, a Commission judge found that the machine shop, which repaired and serviced
electrical and mechanical equipment used in the JWR mines, was an integral part of the mining
facility and properly fell under MSHA's jurisdiction. However, the judge found that the central
supply shop, which housed safety glasses, hard hats, nails, conveyor belts, etc., was not a mine.
In making his finding, the judge noted that MSHA's enforcement history was “inconsistent”
because the agency had not previously sought to assert jurisdiction. Next, citing Oliver M. Elam,
Jr., Co., 4 FMSHRC 5 (Jan. 1982), the judge reasoned that some activities might be covered if
on mine property, but would not be covered if outside mine property. The judge also noted that
individuals performing supply activities were not exposed to hazards normally associated with
mining.

35 FMSHRC Page 3263

In reversing the judge’s decision regarding the central supply shop, the Commission held
that the supply shop was a mine as defined by the Act. The Commission confirmed that the
definition of “mine” is broad and must be given a sweeping interpretation, stating that a mine
“‘is not limited to an area of land from which minerals are extracted, but also includes facilities,
equipment, machines, tools and other property used in the extraction of minerals from their
natural deposits and in the milling or preparation of the minerals.’” 22 FMSHRC at 25 (citing
Harless Inc., 16 FMSHRC 683, 687 (Apr. 1994). The Commission concluded that the central
supply shop was a “mine” because it was a dedicated off-site facility of a multiple mine operator
where employees received, stocked, maintained, and delivered equipment, tools, and supplies
used at JWR's coal extraction sites and preparation plants. In ruling that the judge erred in
finding that the function provided by the supply shop was one normally done by a vendor not
exposed to the hazards of mining, the Commission noted that the supply shop employees should
not be differentiated because the mine operator has centralized the supply room operations of
four of its mines at a single off-site warehouse. In reaching this conclusion, the Commission
stated that “the hazards to which miners are exposed are not limited to the hazards of . . . mines,
but include improperly maintained equipment and supplies that are used in mining.” Id. at 27.
The difference between the facility at issue and the Jim Walters repair and supply shops
is that Maxxim, on a limited basis, provides services to mines other than Alpha mines.
Moreover, Maxxim fabricates parts for heavy equipment that, in some instances, are sent to other
Maxxim shops and subsequently sold to outside mines or other owners of heavy equipment.
Maxxim estimates that up to 25% of its fabricated parts are moved to other shops and a portion
sold outside of Alpha mines. Given that fabrication takes up about half of the shop, it is
reasonable to estimate that about 12% of the total work done at the Maxxim shop discussed here,
may be attributed to non-Alpha mines and/or non-mining related entities. Still, given the facts
here, the activities conducted at the Maxxim shop are an integral part of the mining process.
While there are some differences, they are not significant enough to distinguish this facility from
that which was addressed in Jim Walters, supra.
Maxxim also argues that the Secretary abused his discretion by inconsistently exercising
jurisdiction over this facility and similarly situated facilities. Maxxim points to the fact that
MSHA removed the facility from its inspection list when it was located in West Virginia, and
has now has placed it back on the inspection list since it was moved to the Kentucky site. In
response, the Secretary argues that Maxxim is a mine under the plain meaning of section 3(h)(1)
of the Mine Act.
The Commission addressed these issues in Jim Walters and found that the statute is clear.
There the Commission, in finding that the central supply shop qualified as a mine, stated that the
language of the statute was clear and included facilities such as the supply shop. Just as the
supply shop in Jim Walters was found to be “a dedicated off-site facility of a (multiple) mine
operator where employees receive, stock, maintain, and deliver equipment, tools, and supplies
used at JWR’s coal extraction sites, preparation plants, and Central Supply Shop,” Id. at 25, the
Maxxim facility is a dedicated off-site facility of a mine operator where employees maintain,
repair and fabricate equipment, used almost exclusively at Alpha’s coal extraction sites and
preparation plants. I find that there is Mine Act jurisdiction in this instance because a “mine”

35 FMSHRC Page 3264

includes “facilities” and “equipment . . . used in or to be used in” Alpha’s mining operations or
coal preparation facilities.
Finding that Maxxim is a mine as defined by the Act is consistent with other Commission
case law. In Harless Inc., the Commission upheld MSHA jurisdiction over a sand dredging
operation, and stated that “[t]he definition [of ‘coal or other mine’]is not limited to an area of
land from which minerals are extracted, but also includes facilities, equipment, machines, tools
and other property used in the extraction of minerals from their natural deposits and in the
milling or preparation of the minerals.” 16 FMSHRC 683, 687 (Apr. 1994) (citation omitted).
The Commission noted the legislative history of the Act and the Congressional intent “to
regulate all mining activity.” Id. Specifically, the Commission cited a Senate Committee report
that “‘what is considered to be a mine and to be regulated under this Act [shall] be given the
broadest possibl[e] interpretation, and ... doubts [shall] be resolved in favor of inclusion of a
facility within the coverage of the Act.”’ Id. (citing S. Rep. No. 181, at 14 (1977), reprinted in
Senate Subcomm. on Labor, Comm. on Human Res., Legislative History of the Federal Mine
Safety and Health Act of 1977, at 602 (1978)). Similarly, in W.J. Bokus Indus., Inc., 16
FMSHRC 704, 708 (Apr. 1994), the Commission held that MSHA properly cited equipment in a
storage garage that was shared by a sand and gravel operation and an asphalt plant. The
Commission rejected the argument that title to the cited equipment was determinative and found
it significant that the cited equipment was “used or to be used in mining and that . . . the cited
conditions could affect miners in the garage.” Id.
In light of the above analysis, I find that Mine Act is clear and that the Maxxim facility is
subject to MSHA jurisdiction.
b. Citation No. 8260162
On January 1, 2013, Inspector Randal Thornsbury issued Citation No. 8260162 to
Maxxim for a violation of section 47.31(a) of the Secretary’s regulations. The cited standard
requires each operator to “[d]evelop and implement a written HazCom program[.]” 30 C.F.R. §
47.31(a). The citation alleged that “[t]he operator does not have a HazCom program at the mine
shop.” Thornsbury determined that an injury was unlikely to occur, that one employee was
affected, and that the negligence was moderate. A civil penalty in the amount of $100.00 has
been proposed for this violation.
Randall Thornsbury has been an MSHA inspector for 14 years. Prior to becoming an
inspector, Thornsbury worked 20 years as a foreman and superintendent at various coal mines.
(Tr. 50). While most of his inspections are of underground mines, he has operated, and is
familiar with, all types of mobile equipment.
Thornsbury inspected the Maxxim facility and reviewed the available records. At
hearing, he explained that, among other things, a HazCom program should include the training
for HazCom, types of chemicals used or stored at the location, and the material safety data sheet
(“MSDS”) book, which contains information about each chemical or hazardous product. (Tr.
55). Thornsbury examined the filing cabinets and bulletin boards at the facility, and was unable
to locate the required HazCom program.

35 FMSHRC Page 3265

Canterbury, who was assisting the inspector, searched the shop and office and was unable
to locate a HazCom program. He was able to find some of MSDS, but he could not find the
book containing all of the MSDS. Canterbury testified that some of the MSDS were onsite and
that the workers are familiar with the chemicals and know how to safely use them. In order to
abate the violation, Canterbury eventually called another location to send him a copy of a
HazCom program that could be used at this location.
The mine is required to have on file, a written program that includes, among other things,
a description of the manner and method of training, a list of chemicals and their location so that
miners and inspectors who come on site know where chemicals are kept and the hazards
associated with those chemicals. 30 C.F.R. § 47.32. Here, while some MSDS were on site, there
was no program. Accordingly, I find that the Secretary has shown a violation of the cited
standard. Moreover, while the facility did have some MSDS, no other apparent efforts were
being made to remedy the violative condition. Accordingly, I find that the negligence was
properly assessed as “moderate,” and that the proposed penalty of $100.00 is appropriate.
c. Citation No. 8260163
Inspector Thornsbury issued Citation No. 8260163 to Maxxim for an alleged violation of
section 71.402(a) of the Secretary’s regulations. The cited standard requires the following:
All bathing facilities, change rooms, and sanitary flush toilet
facilities shall be provided with adequate light, heat, and
ventilation so as to maintain a comfortable air temperature and to
minimize the accumulation of moisture and odors, and the facilities
shall be maintained in a clean and sanitary condition.
30 C.F.R. § 71.402(a). The citation described the violative condition as follows:
The operator is not maintaining the change room, wash sinks, and
flush toilets in a clean and sanitary condition. The change room has
a layer of dirt present on the entire floor which ranges up to ¼ inch
in depth. The hand wash sinks and flush toilets have a coating of
soap/dirt film on them, black in color, which completely covers the
units.
Thornsbury determined that an injury was unlikely to occur, that one employee was affected and
that the negligence was moderate. A civil penalty in the amount of $100.00 has been proposed
for this violation.
Thornsbury inspected the facility’s washroom and change room, which are used by
everyone at the mine, numerous times each day, and found what he described as “terrible
conditions.” There was a film of black soapy solution throughout the room. The change room
floor was covered with up to a quarter of an inch of dirt and material, and the general sanitation
was as bad as anything he had ever seen. He described the change room and shower room
condition as “very bad.” (Tr. 66). While Thornsbury found that one of the bathrooms was in

35 FMSHRC Page 3266

good condition, the second was very bad and had a significant amount of dirt on floor.
Thornsbury testified that, given the state of the area and amount of dirt, the condition had existed
for at least several days. Moreover, he believed that the area had not been cleaned in a long time,
perhaps 2-3 weeks. While Thornsbury believed that the condition created a health hazard, he
nonetheless marked the citations as non-S&S.
Maxxim countered that the washroom, shower room and bathrooms are cleaned weekly
by the staff. According to Maxxim, every Friday, the miners clean the shop, office, and change
room. The mine asserted that the cited area had been cleaned the Friday prior to the inspection.
Canterbury testified that he observed the dirty sinks and toilets. He justified the conditions by
stating that the areas are used by men who are doing greasy mechanical work and, therefore, the
dirt was not excessive. Canterbury attributed the condition of the second bathroom to a miner
who left area just as Thornsbury arrived.
Thornsbury was confident that the conditions he cited were some of the worst he had
observed and had existed for a significant period of time. I credit his testimony and find that the
mine violated the standard as cited. I further find that the negligence was moderate and assess
the $100.00 penalty as suggested by the Secretary.
d. Citation No. 8260164
Inspector Thornsbury issued Citation No. 8260164 to Maxxim for an alleged violation of
section 77.1104 of the Secretary’s regulations. The cited standard requires, “Combustible
materials, grease, lubricants, paints, or flammable liquids shall not be allowed to accumulate
where they can create a fire hazard.” 30 C.F.R. § 77.1104. The citation describes the violative
condition as:
The rubber tired Caterpillar 988 Loader Co. No. 9628 has a coating
of oil, diesel fuel, and dust at the back of the engine and in the
center section area under the operators cab where the torque
convertor, transmission, starter, and a tree of power leads are
located. The power leads conduct 12 to 48 volts of DC power and
are coated with the cited accumulations. This condition creates a
fired hazard.
Thornsbury determined than an injury was reasonably likely to occur, that the injury could
reasonably be expected or result in lost workdays or restricted duty, that the violation was
significant and substantial, that one employee was affected and the negligence was moderate. A
civil penalty in the amount of $224.00 has been proposed for this violation
On January 17, Thornsbury returned to the facility to complete his inspection. He looked
at the shop area, including the equipment and machines that were in use. He did not inspect the
equipment that was being worked on, as it was out of service. However, he did inspect the
loader that the mine uses as a fork lift to unload heavy equipment.

35 FMSHRC Page 3267

While inspecting the loader he observed accumulations of combustible materials at the
back of the engine and in an area under the operator’s cab. Thornsbury explained that the cab of
the loader sits directly above the transmission, and contains wiring that runs to the cab. In both
areas, the accumulations consisted of oil, grease and dust. Given the condition he observed,
Thornsbury calculated that the accumulations of dust and oil had been there for several weeks.
Thornsbury could see the conditions by walking around the loader and looking through
an opening in the center section of the loader. No guards or covers were required to be removed
to see the condition.
Thornsbury designated the citation as significant and substantial because it was
reasonably likely that the accumulations, coupled with the electrical wiring would result in a fire
on the equipment. If a fire were to occur, the equipment operator would suffer from exposure to
smoke or a burn hazard. The equipment operator would have to climb down a ladder to escape
from the cab and, in doing so, would be directly exposed to the fire. Given the amount of
accumulations and the accumulations proximity to the 24 volt starter and lead, along with the
fact that electrical equipment creates heat, Thornsbury opined that a fire was reasonably likely to
occur and that it would result in a serious injury. Thornsbury has had experience with equipment
fires. He explained that while working and operating a dozer, a hose burst and erupted into a
fire. Although there were no broken hoses on this equipment, a fire can occur given the
circumstances that he observed.
Canterbury explained that this front end loader is used to move equipment in and out of
shop, and any dirt on the loader originated both the yard and shop. The mine, after the first day
of the inspection, power washed the front end loader in preparation for the second day of the
inspection and Canterbury believed that the equipment looked clean. Canterbury testified that,
given their location under the cab and near the end of engine compartment, the accumulations
were not easily seen. Canterbury, while not sure, thought that he had to remove a cover to see
the accumulations on the motor. Moreover, he believes the power leads are not a fire hazard as
they are enclosed in a jacket and he is not aware of any loader catching fire. I credit the
testimony of Inspector in this regard, as he appears more knowledgeable and has had greater
experience operating equipment.
“[I]n considering whether violations of section 77.1104 have occurred the Secretary must
demonstrate: (1) the presence of combustible material; (2) that the combustible material was
‘allowed’ to accumulate; and (3) that the accumulations are located in an area ‘where they can
create a fire hazard.’” Northwestern Resources, 21 FMSHRC 431, 438 (Apr. 1999) (ALJ). Here,
the inspector has credibly testified that oil and diesel fuel, both of which are combustible had
accumulated on the equipment. He indicated that, while the dust, most likely from the ground,
may not have been combustible, the oil and fuel certainly are.
In Northwestern Resources the ALJ upheld a violation of this standard when an inspector
issued a citation after observing hydraulic oil, lube oil, and some fine coal dust on the surfaces of
the hose and frame of the engine compartment of a Hitachi backhoe. Similarly, in Little Sandy
Coal Co., an inspector observed several leaks in the hydraulic system of a Hitachi shovel used to
load overburden into haulage trucks, and also observed pools of oil under and around the

35 FMSHRC Page 3268

operator’s cab and oil on the equipment’s frame. The judge found that there was a reasonable
likelihood of an ignition of the accumulations of oil and grease. 17 FMSHRC 1638 (Sept. 1995)
(ALJ).
Here, the accumulations were located in such proximity to the engine and the electrical
wiring that it did create a fire hazard. Accordingly, I find that a violation of the cited standard
existed as alleged.
Significant and Substantial Violation
A significant and substantial violation is described in section 104(d)(1) of the Act as a
violation “of such nature as could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard.” A violation is properly designated S&S
“if, based upon the particular facts surrounding that violation, there exists a reasonable likelihood
that the hazard contributed to will result in an injury or illness of a reasonably serious nature.”
Cement Div., Nat’l Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981). The Commission has
explained that:
In order to establish that a violation of a mandatory safety standard
is significant and substantial under National Gypsum, the Secretary
of Labor must prove: (1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard—that is, a measure of
danger to safety—contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury in question will be of
a reasonably serious nature.
Mathies Coal Co., 6 FMSHRC 1, 3-4 (Jan 1984) (footnote omitted); see also, Buck Creek Coal,
Inc. v. FMSHRC, 52 F.3d 133, 135 (7th Cir. 1995); Austin Power, Inc. v. Secretary, 861 F.2d 99,
103-04 (5th Cir. 1988), aff’g Austin Power, Inc., 9 FMSHRC 2015, 2021 (Dec. 1987) (approving
Mathies criteria). The Secretary need not prove a reasonable likelihood that the violation itself
will cause injury.” Cumberland Coal Resources, LP, 33 FMSHRC 2357, 2365 (Oct. 2011)
(citing Musser Engineering, Inc. and PBS Coals, Inc. 32 FMSHRC 1257, 1281 (Oct. 2010)).
I find this violation to be significant and substantial. I base my finding on the testimony
of Inspector Thornsbury. Thornsbury explained that the accumulation of oil and fuel in the two
distinct locations created a measure of danger. Specifically, given the heat of the engine, and the
wires and equipment near the accumulations, the danger of a fire existed. Thornsbury has
experience with fires on equipment and, given what he observed, he believed that it was likely
that a fire would occur. If a fire were to occur under the cab, the operator would have to climb
down through the smoke and fire area to escape, thereby making a serious injury reasonably
likely.
The Commission and courts have observed that an experienced MSHA inspector’s
opinion that a violation is S&S is entitled to substantial weight. Harlan Cumberland Coal Co.,
20 FMSHRC 1275, 1278-79 (Dec. 1998). Thornsbury is an experienced inspector and has very

35 FMSHRC Page 3269

specific experience with fires on mobile equipment. I credit his testimony and find that the
violation was significant and substantial. I assess the $224.00 penalty proposed by the Secretary.
II. PENALTY
The principles governing the authority of Commission Administrative Law Judges to
assess civil penalties de novo for violations of the Mine Act are well established. Section 110(i)
of the Mine Act delegates to the Commission and its judges “authority to assess all civil penalties
provided in [the] Act.” 30 U.S.C. § 820(i). The Act delegates the duty of proposing penalties to
the Secretary. 30 U.S.C. §§ 815(a) and 820(a). Thus, when an operator notifies the Secretary
that it intends to challenge a penalty, the Secretary petitions the Commission to assess the
penalty. 29 C.F.R.§ 2700.28. The Act requires that, “in assessing civil monetary penalties, the
Commission [ALJ] shall consider” six statutory penalty criteria:
[1] the operator’s history of previous violations, [2] the
appropriateness of such penalty to the size of the business of the
operator charged, [3] whether the operator was negligent, [4] the
effect on the operator’s ability to continue in business, [5] the
gravity of the violation, and [6] the demonstrated good faith of the
person charged in attempting to achieve rapid compliance after
notification of a violation.
30 U.S.C. § 820(i).
In keeping with this statutory requirement, the Commission has held that “findings of fact on the
statutory penalty criteria must be made” by its judges. Sellersburg Stone Co., 5 FMSHRC 287,
292 (Mar. 1983), aff’d, 736 F.2d 1147 (7th Cir. 1984). Once findings on the statutory criteria
have been made, a judge’s penalty assessment for a particular violation is an exercise of
discretion, which is “bounded by proper consideration of the statutory criteria and the deterrent
purpose[s] . . . [of] the Act. Id. at 294; Cantera Green, 22 FMSHRC 616, 620 (May 2000).
The history of assessed violations was admitted into evidence and shows a reasonable
history for this mine. The mine is a small machine and fabrication shop and, because it had only
recently started at this location, has little history of assessed violations. The operator has
stipulated that the penalties as proposed will not affect its ability to continue in business. The
gravity and negligence of each violation is discussed above and the operator demonstrated good
faith in abatement. As noted above, I assess a total penalty of $424.00.

35 FMSHRC Page 3270

III. ORDER
Based on the criteria in section 110(i) of the Mine Act, 30 U.S.C.§ 820(i), I assess the
penalties listed above for a total penalty of $424.00. Maxxim Rebuild Company, LLC is hereby
ORDERED to pay the Secretary of Labor the sum of $424.00 within 30 days of the date of this
decision.

/s/ Margaret A. Miller
Margaret A. Miller
Administrative Law Judge

Distribution:
Mary Sue Taylor, Office of the Solicitor, U.S. Department of Labor, 618 Church Street, Suite
230, Nashville, TN 37219-2456
R. Henry Moore, Jackson Kelly, PLLC, Three Gateway Center, Suite 1340, 401 Liberty Avenue,
Pittsburgh, PA 15222

35 FMSHRC Page 3271

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
721 19th STREET, SUITE 443
DENVER, CO 80202-2500
303-844-5267/FAX 303-844-5268

October 25, 2013
PRAIRIE STATE GENERATING CO.,
Contestant,
v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA)
Respondent,
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner,
v.
PRAIRIE STATE GENERATING CO.,
Respondent.

:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:

CONTEST PROCEEDINGS
Docket No. LAKE 2009-711-R
Citation No. 6680548; 09/17/2009
Docket No. LAKE 2009-712-R
Citation No. 6680549; 09/17/2009
Mine: Lively Grove Mine
Mine ID: 11-03193
CIVIL PENALTY PROCEEDING
Docket No. LAKE 2010-171
A.C. No. 11-03193-201615

Mine: Lively Grove Mine

DECISION ON REMAND
Before:

Judge Miller

This matter is before me on remand from the Commission, Prairie State Generating Co.,
35 FMSHRC ___, slip op., Nos. LAKE 2009-712-R and LAKE 2009-711-R (July 16, 2013), and
a petition for assessment of civil penalty filed by the Secretary of Labor, acting through the Mine
Safety and Health Administration, against Prairie State Generating Company (“PSGC”), at its
Lively Grove Mine pursuant to sections 105 and 110 of the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § § 815 and 820 (the “Mine Act”).1 For the reason’s set forth below, I
AFFIRM the citations as issued and assess a $200.00 penalty.

1

A hearing on Docket Nos. LAKE 2009-711-R and LAKE 2009-712-R was held on
February 9th and 10th, 2010. At the time of the hearing, the Secretary had not yet proposed a
penalty for the two subject citations. Accordingly, the above captioned penalty proceeding,
LAKE 2010-171 was not addressed in the court’s May 21, 2010 decision on the merits, nor in
the Commission’s July 16, 2013 decision remanding certain issues for additional analysis. The
remanded issues and penalty portion are addressed in this decision.

35 FMSHRC Page 3272

I. BACKGROUND
On August 28, 2009, PSGC re-submitted a ventilation and roof control plan originally
dated July 31, 2009, to MSHA. The parties entered into negotiations and discussed various plan
provisions. In September 2009, PSGC communicated its intent to implement the unapproved
plans in order to bring the subject contests. By agreement between MSHA and the Contestant,
the mine began operation without an approved ventilation plan or approved roof control plan in
place. Subsequently, on September 17, 2009, MSHA issued two technical citations alleging that
PSGC was operating its mine with an unapproved ventilation plan in violation of 30 C.F.R §
75.370(d) and an unapproved roof control plan in violation of 30 C.F.R. § 75.220(a)(1).
Contestant requested a hearing to challenge two citations. 2
The first contested citation, Citation No. 6680548, alleges a violation of 30 C.F.R. §
75.370(d), which states that “[n]o proposed ventilation plan shall be implemented before it is
approved by the district manager.” In deciding whether to approve a proposed ventilation plan,
MSHA looks to § 75.370(a), which provides in pertinent part that “[t]he operator shall develop
and follow a ventilation plan approved by the district manager [and] [t]he plan shall be designed
to control methane and respirable dust and shall be suitable to the conditions and mining system
at the mine.” 30 C.F.R. § 75.370(a).
The second contested citation, Citation No. 6680549, alleges a violation of 30 C.F.R. §
75.220(c), which states that “[n]o proposed roof control plan or revision to a roof control plan
shall be implemented before it is approved.” Section 75.220(a)(1) explains that the “[e]ach mine
operator shall develop and follow a roof control plan, approved by the District Manager, that is
suitable to the prevailing geological conditions, and the mining system to be used at the mine.”
On May 21, 2010 this court issued a decision affirming the citations on the grounds that
the Secretary, by way of the Mine Safety and Health Administration (“MSHA”) district manager
whose district includes the location of the Lively Grove mine, did not abuse his discretion in
rejecting the mine’s proposed ventilation and roof control plans. In reviewing the district
manager’s rejection of PSGC’s proposed plan provisions, the court applied the “arbitrary and
capricious” standard.
On review, the Commission upheld the court’s decision to apply the “arbitrary and
capricious” standard of review to the district manager’s decision rejecting the mine’s proposed
plan provisions. The Commission stated that “‘absent bad faith or arbitrary action, the [district
manager] retains the discretion to insist upon the inclusion of specific provisions as a condition
of the plan’s approval.’” Prairie State Generating Co., 35 FMSHRC ___, slip op. at 5, Nos.
LAKE 2009-712-R and LAKE 2009-711-R (July 16, 2013)(quoting C.W. Mining Co., 18
FMSHRC 1740, 1746 (Oct. 1996)). Moreover, the Commission found that substantial evidence
supported the court’s findings that the district manager did not abuse his discretion in denying
approval of the mine’s proposed plan provisions calling for extended cuts, wider entries and
2

A fuller background can be found in this court’s May 21, 2010 decision on the merits,
32 FMSHRC 602 (May 2010) (ALJ).

35 FMSHRC Page 3273

longer diagonals. However, the Commission remanded the contest cases back to the court to
apply the arbitrary and capricious analysis, consistent with Commission Rule 69(a),3 to six
additional proposed ventilation or roof control plan provisions: air quantities in the last open
crosscut; red zone issues in the roof control plan; numbers of turns in the crosscuts; curtain
setback; using mesh in-cycle in the roof control plan; and, the roofbolter in relation to the
continuous miner. Prairie State Generating Co., 35 FMSHRC ___, slip op. at 10, Nos. LAKE
2009-712-R and LAKE 2009-711-R (July 16, 2013).
On September 20, 2013 the parties submitted additional stipulations indicating that the
only issue that remained in contest was “[t]he amount of air required in the last open crosscut:
whether it should be 9,000 cfm and 12,000 cfm, depending on the number of open crosscuts or
20,000 cfm and 25,000 crm.” Additional Stips. 2-3. Accordingly, this Decision on Remand
addresses whether the District Manager abused his discretion in deciding this singular issue, and,
if necessary, the appropriate penalties for the two citations.
II. AIR QUANTITIES IN THE LAST OPEN CROSSCUT
During the plan negotiations the Contestant sought a reduced requirement in its
ventilation plan for the quantity of air needed to assure compliance with respirable dust standards
near the continuous miner and other working areas. Victor Daiber, engineering manager for the
mine, testified that a reduced quantity of air is appropriate for the unique “fishtail” ventilation of
this mine. Daiber stated that the fishtail configuration improves the dust condition and methane
control in a mine, (Tr. 300), and that between 9,000 and 12,000 cfm (cubic feet per minute) of air
would be adequate for the particular ventilation system at this mine. (Tr. 301). He explained
that a lower volume of air is adequate because the air current is effectively split, and only sweeps
through half of the equipment, as opposed to all of the air sweeping across all of the equipment.
(Tr. 333-34). According to Daiber, the mine’s design increases the efficiency of the ventilation
system, as there are two distinct last open crosscuts, each with their own mining equipment and
air current, and not one last open crosscut and a walk-between. (Tr. 300, 342-43). Daiber
testified that he researched every mine’s dust records listed on the pertinent MSHA website from
the beginning of 2007 on, and modeled the instant ventilation plan after another mine which had
one of the best dust records in the district. (Tr. 301-02).
However, the Secretary does not agree, and maintains that a significantly higher air
quantity is needed to ensure adequate ventilation under the respirable dust standards. The
inspector testified that in a mine such as this one – with three open crosscuts and a line curtain in
the fourth crosscut – it is necessary to require a higher quantity of air. (Tr. 87-88). This is
because in a typical setup with this configuration, equipment must frequently travel through the
curtains, which can result in a short-circuiting of the air if the curtains are not designed, installed,

3

Rule 69(a) requires that a Commission judge’s decision “include all findings of fact and
conclusions of law, and the reasons or bases for them, on all the material issues of fact, law or
discretion presented by the record.” 29 C.F.R. § 2700.69(a).

35 FMSHRC Page 3274

or maintained properly. Id. This, in turn, can reduce the quantity of air at the last open crosscut,
which does not meet the ventilation needs of that section.
The inspector also testified that although there are other ventilation plans in the district
which allow for lower air quantities, greater quantities are actually used in order to comply with
respirable dust standards. (Tr. 84-85, 124). He clarified that the lower allowable quantities
found in other plans are only for operators to avoid citations for face ventilation, and that
typically, other mines in the district with lower allowable quantities actually operate between
18,000 and 25,000 cfm. (Tr. 85).
MSHA proposes that between 20,000 and 25,000 cfm is necessary in this mine. (Tr. 8687, 136-37, 238). The amount of air in the working section must be sufficient both for dust
control and to dilute any methane that is liberated. (Tr. 84). The inspector testified that the mine
was proposing to use a scrubber which had a rating that required 6,400 cfm of air for its use, and
to have 7,000 cfm at the end of the blowing line curtain. (Tr. 85-86). He stated that, generally
speaking, the starting point for evaluating the amount of air required at these locations is to
provide three times those proposed quantities of air, so 19,200 cfm and 21,000 cfm respectively,
so he determined that 20,000 cfm was an appropriate amount to require at the outset. (Tr. 86).
20,000 cfm would then provide adequate ventilation at the scrubber and at the end of the blowing
line curtain. Id. The inspector described this value as an “initial evaluation” of the mine’s
ventilation plan, Id., so presumably the value may be adjusted at a later date if the mine can show
that a lower quantity of air is needed to maintain acceptable dust exposure levels.
I find that the District Manager did not abuse his discretion in requiring the mine to have
higher air quantities than those sought by PSGC’s proposed plan provisions. There is nothing to
suggest that his decision-making was arbitrary and capricious, nor made in bad faith, nor due to
an error in judgment. I find that in discussing the particular conditions at this mine, as well as
other plans and practices within the district, the District Manager has considered “the relevant
data and [has] articulate[d] a satisfactory explanation for” his decision, see Twentymile Coal, 30
FMSHRC 736, 754-55 (Aug. 2008), and has established a “rational connection between the facts
found and the choice made.” Id. (quoting Motor Vehicle Mfr’s Ass’n v. State Farm Mut. Auto.
Ins. Co., 463 U.S. 29, 43 (1983)). As such, I find that the District Manager did not abuse his
discretion in requiring plan provisions that required a higher air quantity in the last open
crosscut.
In light of the above findings, and my earlier findings, I AFFIRM Citation Nos. 6680548
and 6680549.
III. PENALTY
The principles governing the authority of Commission Administrative Law Judges to
assess civil penalties de novo for violations of the Mine Act are well established. Section 110(i)
of the Mine Act delegates to the Commission and its judges “authority to assess all civil penalties
provided in [the] Act.” 30 U.S.C. § 820(i). The Act delegates the duty of proposing penalties to
the Secretary. 30 U.S.C. §§ 815(a) and 820(a). Thus, when an operator notifies the Secretary

35 FMSHRC Page 3275

that it intends to challenge a penalty, the Secretary petitions the Commission to assess the
penalty. 29 C.F.R.§ 2700.28. The Act requires that, “in assessing civil monetary penalties, the
Commission [ALJ] shall consider” six statutory penalty criteria:
[1] the operator’s history of previous violations, [2] the
appropriateness of such penalty to the size of the business of the
operator charged, [3] whether the operator was negligent, [4] the
effect on the operator’s ability to continue in business, [5] the
gravity of the violation, and [6] the demonstrated good faith of the
person charged in attempting to achieve rapid compliance after
notification of a violation.
30 U.S.C. § 820(i).
In keeping with this statutory requirement, the Commission has held that “findings of fact on the
statutory penalty criteria must be made” by its judges. Sellersburg Stone Co., 5 FMSHRC 287,
292 (Mar. 1983), aff’d, 736 F.2d 1147 (7th Cir. 1984). Once findings on the statutory criteria
have been made, a judge’s penalty assessment for a particular violation is an exercise of
discretion, which is “bounded by proper consideration of the statutory criteria and the deterrent
purpose[s] . . . [of] the Act. Id. at 294; Cantera Green, 22 FMSHRC 616, 620 (May 2000).
The parties have stipulated to many of the penalty criteria. The history of assessed
violations shows a reasonable history for this mine. The parties agree that the mine is a large
operator, the penalties as proposed will not affect its ability to continue in business, and it
demonstrated good faith in abating the violations. Additional Stips. 2. Given the technical
nature of the citations, the gravity and negligence were properly assessed as low. The Secretary
has proposed a $100.00 penalty for each of the subject citations. In light of my findings, I assess
the penalties proposed by the Secretary for a total penalty of $200.00.
IV. ORDER
Accordingly, I conclude that the Secretary has met his burden of proving that the District
Manager did not abuse his discretion with regard to above discussed plan provision.
Accordingly, Citation Nos. 6680548 and 6680549 are AFFIRMED, and Prairie State Generating
Company is hereby ORDERED to pay the Secretary of Labor the sum of $200.00 within 30
days of the date of this decision. Upon receipt of payment, the contest cases are DISMISSED.

/s/ Margaret A. Miller
Margaret A. Miller
Administrative Law Judge

35 FMSHRC Page 3276

Distribution:
Suzanne Dunne, Office of the Solicitor, U.S. Department of Labor, 230 South Dearborn Street,
Suite 844, Chicago, IL 60604-1502
Greg Tronson, Office of the Solicitor, U.S. Department of Labor, 1999 Broadway, Suite 800,
Denver, CO 80202-5708
R. Henry Moore, Jackson Kelly, PLLC, Three Gateway Center, Suite 1340, 401 Liberty Avenue,
Pittsburgh, PA 15222

35 FMSHRC Page 3277

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 Pennsylvania Avenue, NW, Suite 520N
Washington, D.C. 20004-1701
Telephone: (202) 434-9950
FAX: (202) 434-9949

October 25, 2013
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.
J. SANTORO, INC.,
Respondent

:
:
:
:
:
:
:
:
:

CIVIL PENALTY PROCEEDING
Docket No. YORK 2011-257-M
A.C. No.: 37-00191-259515

Mine: Wood River Pit

DECISION
Appearances: Gail E. Glick, Esq., U.S. Department of Labor, Office of the Solicitor,
Boston, Massachusetts, for the Petitioner,
Ronald Gendron, Pro Se, Smithfield, Rhode Island, for the Respondent.
Before: Judge Koutras
STATEMENT OF THE CASE
This civil penalty proceeding pursuant to the Federal Mine Safety and Health Act of
1977, 30 U.S.C. 802, et Seq. (20000), hereinafter the “Mine Act”, concerns nineteen (19) Section
104(a) non-significant and substantial ( S & S) citations, and one “S & S” citation served on the
respondent on April 14, 15, and 19, 2011, for alleged violations of mandatory safety and health
standards found in Parts 46, 47, and 56, Title 30, Code of Federal Regulations. The civil penalty
assessments proposed by the Secretary total $2,036, for all of the alleged violations.
A hearing was held in Providence, Rhode Island on May 29, 2013, and the parties
appeared and participated fully therein. The parties were afforded an opportunity to file briefs.
The Secretary filed a brief. However, although given an opportunity to file a brief (Tr. 5), the
respondent opted not to do so (Tr. 229). I have considered all of the arguments of record in the
course of this decision, including the respondent’s arguments made in the course of the hearing
(Tr. 201-224).

35 FMSHRC Page 3278

Stipulations
The respondent confirmed the receipt of all of the Secretary’s hearing exhibits consisting
of the citations, photographs, and field notes of the inspector who conducted the inspections that
resulted in the issuance of the alleged violations, and except for “some photographs that are
omitted” he agreed to the introduction of all these exhibits for the record (Tr. 6). Further, the
respondent was afforded the opportunity to cross-examine the inspector in the course of the
hearing, including pointing out any problems with any photographs.
DISCUSSION
MSHA Inspector Andrew Bower testified that he has served as an inspector for five years
and two months inspecting metal, non-metal or non-coal surface and underground mines,
typically rock quarries, and open pit mines. He confirmed that he inspected the respondent’s
Wood River Pit on April 14, 2011, met and interviewed Ron Gendron, Sr., confirmed
jurisdiction and that the screen plant had been operated in February, 2011, and completed a legal
mine ID (Tr. 9-11).
Inspector Bower described the Wood River Pit “Plant” operation as a sand and gravel
mine with a gravel bank, a fixed plant and mobile equipment that produced three-quarter inch or
three-quarter/three-eights mix, sand, and three-inch stone that is extracted for sale. He identified
photograph Exhibit P-1, as the screening plant and confirmed that he took all of the relevant
photographs in this case (Tr. 12).
Inspector Bower explained his reasons for issuing Citation No. 8647621, for the failure of
the respondent to notify MSHA prior to commencing its plant operation as required by Section
56.1000 (Ex. P-1). He testified that he issued the citation because the plant had operated in
February, 2011, and MSHA was not notified that operations had commenced. He stated that the
notification requirement was an important requirement because it has been cited as a contributory
factor to fatal accidents. He confirmed that he “reactivated” the mine ID number and treated the
citation as an “administrative violation” (Tr. 30-31).
Inspector Bower testified that his conclusion that the plant had been operated in February,
2011, was based on the photographs depicting a roadway with visible wheel-loaded tire tracks up
the feed approach roadway to the feed hopper for the screening plant as well as belt roller
corrosion had been worn off because of the belt running over the rollers (photograph Ex. P-2, P-3,
P-4); as well as the statement by Ron Gendron, Jr., that the plant had operated in February, 2011.
(Tr. 17-20).
Inspector Bower stated that his field notes of April 14, 2011, reflect statements by Ron
Gendron, Jr., that he operated the screening plant to produce 50 yards of material sold to the town
of Smithfield, Rhode Island, in February, 2011, and had “given a few loads to a guy across the
street” (Ex. P-3). He confirmed that he had no reason not to believe the respondent’s assertion that

35 FMSHRC Page 3279

the plant had not operated from February to April, 2011 (Tr. 21). He reiterated that his field notes
state that the respondent sold 50 yards of screened sand to the town of Smithfield, Rhode Island,
and operated for six hours that day (Tr. 36). He could not confirm that with the exception of that
sale, no sales were made from 2008 through August, 2011 (Tr. 34).
Inspector Bower stated that when he initially arrived at the plant on April 14, he asked
about the status of the operation, including past and present operations, its availability for use, and
whether it was locked out. He stated that the plant is operated “off street power”, that a lock was
installed on the disconnect but it was not locked out for the purpose of shutting it down for the
season for maintenance (Tr. 15). He stated that when he met with Ron Gendron, Jr., the next day
on April 15, he reviewed every violation and Mr. Gendron did not dispute or challenge his
findings and agreed to take corrective action and confirmed that he corrected all of the cited
conditions (Tr. 23).
Inspector Bower stated that the plant was available for use and that “it had operated in
February under the violative conditions and was in service and ready and available for use” (Tr.
15). He confirmed that the plant was locked out and not in operation or producing product on
April 14, 15, and 19, 2011, when he conducted his inspections (Tr. 15-16). He further confirmed
that the plant operated under a separate mine ID number until 2003, when it was placed in an
abandoned status, until he reactivated the ID number on April 14, 2011 (Tr. 27-29).
In the course of cross-examining the inspector, respondent took issue with the inspector’s
contention that the plant operated for six-hours in February, 2011, and pointed out that the
inspector confirmed the loader did not operate when he was there. He disputed the inspector’s
notes that reflected another loader was used that day (Tr. 38).
The respondent asserted that he and his son were at the plant on one day in February for six
hours, and he agreed with his son’s statement that the plant was running for one hour trying to free
the hopper from snow and ice from the feeder and that no sand or gravel material was processed
through the plant because the ice at the base of the feeder and hopper could not be removed (Tr.
40).
Mr. Gendron, Sr., stated that it took three hours “to get the loader running”, and that at 2:00
or 3:00 p.m. that day “went to the gravel in the back and took two loads of gravel back” and that
“the plant did turn the conveyors but produced no material”. He did not deny that “something was
done that day” (Tr. 41-42). He further confirmed that he and his son admitted that something was
done and were not attempting to hide anything (Tr. 43).
Mr. Gendron stated that the plant has been idle since 2011, and has not operated
subsequent to the issuance of the citations in this case. In response to the Court’s inquiry,
Inspector Bower stated that he had no knowledge whether or not the plant has been abandoned or
shut down and that after his follow-up inspection in April, 2011, he had no further contact with
that operation. He confirmed that none of the violations in this case involved any accidents or

35 FMSHRC Page 3280

injuries (Tr. 44). The record reflects that the respondent was afforded an opportunity to present
evidence and inquire about each of the remaining citations (Tr. 63).
Citations 8647622 and 8647628 concern alleged violations of Section 56.9300(b),
requiring berms to be maintained at least mid-axle height of the largest self-propelled mobile
equipment usually traveling the roadway (Ex. P-4, P-5 citations and photographs). Inspector
Bower testified that he measured the heights of the existing berms and found that they were
deficient in height with respect to the height of the Michigan 17A-A wheel loader. The height of
the berms were described as ranging as high as 24 inches, at the locations described on the face of
the citations, and he measured the mid-axle height of the loader as 32 inches.
Inspector Bower concluded that the height of the berms exposed the loader operator to an
overtravel/overturn hazard, and he described the conditions that he observed and recorded in his
notes for both violations, including, his non - S & S, unlikely gravity, and moderate negligence
findings (Tr. 58 - 66). The respondent opted not to question the inspector with respect to the berm
violations (Tr. 66).
Citations 8647626 and 8647627 concern alleged violations of Section 56.14112(b),
requiring guards to be securely in place while machinery is being operated (Ex. P-6, P-7).
With respect to Citation 8647626, inspector Bower testified that the guard for the self cleaning
conveyor tail pulley was missing and not maintained in its proper position. The citation states that
it was removed for cleanup purposes and placed on a nearby concrete block.
Inspector Bower testified that the respondent informed him that the conveyor ran without
the guard in place because of the accumulated snow (Tr. 71). Mr. Bower stated that the missing
guard posed an accidental contact hazard with the rotating tail pulley fin and belt that was readily
accessible (Tr. 72 - 73). He determined the violation was non - S & S, the gravity as unlikely, and
moderate negligence.
With respect to Citation 8647627, Mr. Bower stated that he found unguarded gaps of 18 x
24 inches on the left side of the cited conveyor, and gaps of 6 x 20 inches on the right side. He
stated that the guards had been removed and posed a hazard of an accidental contact with the
rotating tail pulley that was elevated eight inches above ground level.
Inspector Bower identified the individual in the photograph (Ex. P-7) as Mr. Gendron, Sr.,
and speculated that he was cleaning out the snow. He stated that his notes reflect that Mr.
Gendron told him the guard was removed in February, 2011, to remove snow and that the plant ran
with the guard off. He further stated that Mr. Gendron informed him that he planned to reinstall
the guard after clearing out the snow and that he did so (Tr. 76 - 77).
Citation 8647633 concerns an alleged violation of Section 56.14107(a), requiring the
guarding of machine parts to protect persons from contacting moving machine parts that can cause
injury (Ex. P-8). Inspector Bower testified that he found an unguarded V-belt drive assembly on a
garage shop air compressor with an exposed belt and pulley system and motor and drive shafts.

35 FMSHRC Page 3281

The hazard concerned a pinch point between the compressor belt and drive sheave as shown by an
arrow on the associated photograph (Ex. P-8). While there was limited use of the adjacent
travelway, it was unlikely that anyone would be in the area, but the rear of the compressor at the
pinch point would be accessible from the front of the compressor, and if someone were to stumble
or fall they could reach out and contact the belt (Tr. 78 - 81).
Inspector Bower determined that the violation was non - S & S, that any injury was
unlikely, and resulted from moderate negligence. Although he indicated that any injury would be
permanently disabling, this was only possible if anyone contacted the unguarded pinch-point
(Tr. 82 - 83). The respondent opted not to question the inspector concerning Citations 8647626
and 8647627 (Tr. 77). However, he questioned the inspector, and explained the air hoses related
to the cited compressor pinch point associated with Citation 8647633, but did not further question
the inspector (Tr. 79).
Citation 8647636, concerns an alleged violation of Section 56.12004, requiring electrical
conductors to be of a sufficient size and current carrying capacity to insure that a rise in
temperature resulting from normal operations will not damage the insulating materials, and the
protection of conductors from exposure to mechanical damage, (Ex. P-11).
Inspector Bower testified that two bushings that were installed to hold the 480 volt power
cable for the junction box on the frame of the sand stacker were broken and the conduit was pulled
away exposing the inner power feed wires between the box and the conduct on the top and left
side. He also found that the upper bushing hole was not sealed to prevent water and dust entering
the box, and water was coming out of the box (Tr. 97-99).
Inspector Bower stated that the last sentence of Section 56.12004, requires that electrical
conductors exposed mechanical damage be protected. He confirmed that he relied on that sentence
in issuing the citation because the damaged bushings did not afford protection for the inner
insulated power feed wires because the broken bushings were apparently subjected to some
mechanical damage (Tr. 97-100). He believed the damaged bushings presented a potential
electrocution hazard (Tr. 101). He determined that the violation was non - S & S, with unlikely
injuries and resulted from moderate negligence (Ex. P-11).
The respondent questioned the need for a conduit on the conveyor and stated that the wire
is heavy duty and that he installed the conduit because “he was a safety nut” and the conveyor is
insulated (Tr. 100). He had no further questions for the inspector (Tr. 101).
Citation No. 8647642 concerns an alleged violation of Section 56.12028, requiring an
operator to conduct annual electrical continuity and resistance testing of its grounding systems and
to make available a record of the most recent testing on a request by the Secretary’s authorized
representative (Ex. P-12).

35 FMSHRC Page 3282

Inspector Bower stated that he issued this citation because the respondent could not
produce a record of a recent grounding system continuity test and that his notes reflected that he
was informed that no test had been made for three or four years. His notes further reflect a
notation that the respondent did not address this issue because “the plant is used on an intermittent
basis, ran one day in February, very little usage except this year if at all”, and that the ground rods
were in place (Tr. 104).
Inspector Bower stated that the plant, as well as a nearby service garage, operated from
“street power” and that the operational equipment was powered by 480 volt and 110 volt electrical
circuits. He stated that testing was required to insure that all electrical systems are operating
properly in the event of a ground fault condition that may result in a potential fatal electrocution
hazard (Tr. 103-106). He determined that the violation was non - S & S, with unlikely injuries,
and resulted from moderate negligence (Ex. P-12).
The respondent questioned the inspector with respect to this citation (Tr. 107-110). The
inspector confirmed that the pit location had at least three electrical services. The respondent
asserted that it purchased its own testing equipment and that he and his son were trained by an
MSHA inspector to use the equipment for testing at his Smithfield, Rhode Island, location, and
records are kept there (Tr. 107-108). Inspector Bower confirmed that he could not recall that he
was shown the testing equipment at that location (Tr. 108).
The respondent agreed that its wood river pit operations utilizing a 440 volt electrical
service was susceptible to a ground fault and that he would perform testing and record the results if
the plant was in operation. The respondent conceded that no tests were performed on the one day
in February, 2011, when he was “trying to produce sand” for the city of Smithfield because the
plant was not used that day. The respondent further conceded that the plant was available for use
that day and he could not produce any record of testing for the inspector (Tr. 109-111).
Citations 8647637 and 8647638 concern alleged violations of Section 56.11001, requiring
an operator to provide and maintain a safe means of access to all working places (Ex. P-13, P-14).
With respect to Citation 8647637, Inspector Bower testified that a fixed vertical ladder providing
access to the screen plant elevated walkway was directly over a sloped ground area consisting of
unconsolidated gravel material that did not provide a level surface beneath the ladder. He was
concerned that someone could slip or fall while attempting to access the ladder (Tr. 112-113).
Inspector Bower confirmed that he reviewed the citation with the respondent, but his notes
do not reflect that they discussed the ladder accessibility issue and do not reflect that it was
accessed in February, 2011 (Tr. 114). He explained that even if any personal exposure was once
during the year the plant was in operation for one day, “that one time is too much without taking
corrective action” (Tr. 114).
Inspector Bower agreed that the ladder was sufficient in terms of “stability”, but not
sufficient to provide safe access (Tr. 116). However, he explained that in order to access the
ladder, someone would be standing on sloped hazardous loose materials below the ladder that did

35 FMSHRC Page 3283

not provide a level base for access from the sloped ground (Tr. 120-121). Anyone accessing the
ladder from the front or side could slip or slide while attempting to access the ladder or stepping
off onto the slope that was on an approximate angle of thirty degrees (Tr. 123-124). He agreed
that it was possible that the sloped area was the result of sand that may have accumulated after ten
years of inactivity in an area that was not used during that time (Tr. 115).
In its defense to this citation, the respondent stated that he completely removed the ladder
and replaced it without another one, welded a piece across that location and installed steps to the
left of the conveyor for a safe access (Tr. 124).
With regard to Citation 8647638, Inspector Bower stated that he found that similar sloping
ground conditions did not provide safe access to a ground-level electrical disconnect box adjacent
to the screen plant in front of the steep drop-off consisting of unconsolidated gravel materials (Tr.
126). The disconnect switch would be used to energize or de-energize the screen plant. Although
the sloping ground was not as severe as the ladder citation slope, it did constitute a slipping hazard
(Tr. 127). He confirmed that fill was added to the slope and a chair railing was painted a
conspicuous color (Tr. 129).
The respondent questioned the inspector about several plant locations that housed power
disconnecting devices for locking out the entire property, including the garage and generator
building. The respondent stated the cited disconnect device was totally disabled. The inspector
could not recall that the respondent informed him that it was not functional. He stated it was not
locked out and had no warning tag (Tr. 130-135).
The inspector determined that Citation 8647637 was significant and substantial (S & S)
with a reasonably likely injury, and the result of moderate negligence (Tr. P-13). He determined
that Citation 8647638 was non-S & S, with unlikely injury, and the result of moderate negligence.
Citation 8647641, 8647635, and 8647630 (Ex. P-15, P-16, P-17) concern alleged violations
of Section 56.18002(a), requiring a competent person designated by an operator to examine each
working place at least once a shift for conditions which may adversely affect safety (8647641);
Section 46.3(b)(1) through (b)(5), requiring the development and implementation of a written
MSHA approved training plan for surface sand, gravel, and stone mine operations; and Section
47.31(a) requiring the implementation and maintenance of a written HazCom written program.
With respect to Citation 8647641, Inspector Bower stated that he based his determination
that the required pre-shift examinations were not made was based on the fact that he issued
thirteen citations during his inspection on April 14, 2011, and concluded that the violative
conditions could have been discovered with a complete and thorough workplace examination that
he believed was ineffective and inadequate because of the number of cited violations, as well as
the severity of the hazards. He conceded that such a determination is an inspector’s “judgment
call” and that he did not consider the last sentence of the cited Section 56.18002(a), stating “the
operator shall promptly initiate appropriate action to correct such conditions” (Tr. 136-137).

35 FMSHRC Page 3284

Inspector Bower confirmed the operator’s requirement to note the examinations when they
are done and in reply to a question concerning the existence of a pre-shift book, he stated as
follows at (Tr. 140):
THE WITNESS: There was in my notes. I think it was in a journal or
something. I would have to look through my notes. But I think something may
have been documented. I’d have to look through.
THE COURT: May have been. Did you look?
THE WITNESS: I always look for workplace exams. If I may look through
my field notes?
Upon examination of his notes, Mr. Bower found no notation of any record of any
workplace examination being made (Tr. 141). The Court notes that his inspection notes do not
reflect that he asked for or reviewed any pre-shift examination books. His justifying notes that the
operator (Ron Gendron, Jr.) conducts work place exams (“confirmed by doc 2010"), but that “his
father (Ron Gendron, Sr.) does not follow 58.18002, . . . and mgmt did not spot check to insure
they were being done properly. Got lax due to limited activity.” (Ex P-15).
Inspector Bower conceded that none of the 13 citations alleging violations at the plant and
garage were not further described or incorporated by reference (Tr. 141-142). He commented that
“I do that diligently now. I didn’t here.” (Tr. 143). The respondent asked no questions and the
Secretary’s counsel asked no further questions (Tr. 147).
With respect to Citation 8647635, Inspector Bower stated that he issued the citation
because the respondent had no training plan for the Wood River Pit, and he treated it as a record
keeping violation of a low hazard level because Mr. Ron Gendron, Sr., did have current annual
refresher training, and he was trained under the respondent’s training plan for its Smithfield main
plant mine ID number which had a training plan for that location and not the pit operation (Tr.
148). The inspector’s notes states “the operator felt it was acceptable to MSHA to (sic) the
plant/mine under the 37-00065 ID” (Ex P-16).
Inspector Bower testified that he issued Citation 8647630 because the respondent had no
written HazCom plan, including the program contents pursuant to Section 47.32. He stated that
hazardous chemical material and flammable and oxidizing compressed gases were present at the
plant. His notes reflect that fuel, oil, grease, and compressed flammable and oxidizing gases were
located in the garage (Tr. 150-152).
Inspector Bower stated that the respondent informed him that he was not aware of any
hazard associated with the storage of an acetylene tank and if he had a HazCom program in effect
he would have been aware of the fact that storing acetylene on the side causes acetylene to
separate from the solvent and becomes highly unstable when used upright or on its side and could
cause a fatal accident (Tr. 152-153).

35 FMSHRC Page 3285

The respondent questioned the inspector about the use of an acetylene tank and asserted
that the acetylene cylinders were on the floor so they would not hurt anyone. He believed that
since no one would go to the area, it would be safer to leave them on the floor then have them roll
into someone. The respondent explained that any cylinder that is turned upright after laying on its
side is not used for twelve hours. The inspector commented that two hours was sufficient to
safely use the cylinder (Tr. 153-154).
In addition to the presence of acetylene tanks, the respondent confirmed that motor oil and
greases were in the garage and agreed that they were chemicals and commented that “after 30
years, no one ever mentioned that you need a HazMat (sic) for a pail of grease and a pail of motor
oil (Tr. 157).
Inspector Bower determined that citations 8647641 and 8647630 were non - S & S, with
unlikely injuries, and that Citation 8647635 was non - S & S, with no likelihood of any injury and
the result of low negligence (Ex. P-15, P-16, P-17).
Citations 8647631 and 8647632 concern an alleged violation of Section 56.4201(b),
requiring the person inspecting the fire extinguishers to certify that an inspection had been made
and the date on which it was made (8647631, Ex. P-18); and Section 56.13015(a), requiring
compressed air receivers to be inspected by an inspector holding a National Board Commission
pursuant to the inspection code followed by that organization (8647632, Ex. P-19).
Inspector Bower stated that he issued the fire extinguisher citation after finding three of
them in the garage that had no attached service tag verifying that they had been inspected.
Inspections are necessary to insure they are serviceable and have been maintained pursuant to the
maintenance standard. The extinguisher pressure gauge reflected they were fully charged but their
actual condition could not be determined without a service tag (Tr. 158-160).
Inspector Bower stated he issued the air tank receiver citation because it was an operable
air tank that could be used for compressed air cleaning, inflating tires, spray painting “and a
number of things”. Although it was not used frequently, it was operable and energized (Tr. 161162). He confirmed that he found no record of any inspection that is important in order to insure
the tank was in a safe functional condition and met the code requirements. In the event of a tank
rupture, personnel in the garage shop could be affected (Tr. 163). The respondent did not question
the inspector. However, he confirmed that the inspector’s inspection note stating “mine mgmt not
aware of MSHA standard requirement” was true, and that he was not aware and had never
conducted any such test. The inspector confirmed that the test was done and the citation was
terminated (Tr. 164). He determined that the citations were non - S & S with unlikely injuries and
the result of low negligence (Ex. P-18, P-19).
Citation 8647629 concerns an alleged violation of Section 56.16005 requiring compressed
liquid gas cylinders to be secured in a safe manner (Ex. P-20). Inspector Bower stated that he
found a gas cylinder and an acetylene gas cylinder lying on their side in the middle of the garage
floor. He considered this an unsafe storage method that posed a fall hazard as well as an exposure

35 FMSHRC Page 3286

of physical damage to the cylinders as a result of not being secured. The garage is accessed by
Ron Gendron, Sr., who secured the cylinders within an hour by securing them upright on a cart
within an hour (Tr. 167-167). The inspector determined the violation was non - S & S, with
unlikely injury, and the result of lower negligence (Ex. P-20).
Citation 8647639 concerns an alleged violation of Section 56.14100(b), requiring the
timely correction of any equipment or machinery defects that affect safety in order to prevent the
creation of a hazard to persons. Inspector Bower referred to three photographs that he took at the
time of his inspection and described in detail the condition of the feed hopper, including the
supporting steel structures and steel bracing materials (Ex. P-21).
Referring to the first photograph of the top of the feeder, Mr. Bower stated that the
diagonal bracing for the four structural supports was either detached or severely damaged and bent
out of shape, and there were corroded welds at the steel plates welded to the medical support
columns. He believed these conditions may compromise the integrity of the structure and that any
impact loading over time, given the damaged hopper bracing, presented the possibility the
structure holding the chute would fall (Tr. 169-170). He identified the damaged angle iron
bracing, one that was detached, and another that had broken off. Although there was some
horizontal cross-bracing for the structure, he concluded that “the bracing for torsional strength is
pretty much detached or severally damaged” (Tr. 171-172).
Inspector Bower confirmed that while the plant was a “one man operation”, if the structure
would fall, crushing injuries would result and the horizontal bracing needed to be fixed. He
confirmed that it was (Tr. 172). His notes reflect that “bracing was reconnected and weld repairs
were performed on the feed hopper support structure”, and the defects were eliminated (Tr. 176).
The respondent questioned Inspector Bower and learned that he is a structural engineer
with a degree in structures, mechanics, and materials (Tr. 172). Although the inspector initially
believed the four hopper support beams embedded in concrete would support the hopper, he
explained that he could not state with 100 percent certainty when the structure would fail or what
would cause it to fail, and given the bracing conditions at the lower point of the hopper, he
believed the integrity has been compromised because of the weight of the materials as it is dumped
into the hopper (Tr. 172 - 173). He determined the violation was non - S & S with unlikely injury
and moderate negligence (Ex. P-21). The respondent explained that the bottom braces were
removed when the plant electricity was installed in order to get under the conveyor to shovel, and
he did not believe the small 3 inch angle iron braces added anything to support the hopper (Tr.
176).
Citation 8647640 (Ex. P-22) aptly characterized by the Secretary’s counsel as “the toilet in
the woods” (Tr. 179) concerns an alleged violation of Section 56.20008(a), that states as follows:
(a) Toilet facilities shall be provided at locations that are compatible
with the mine operations and that are readily accessible to mine personnel.

35 FMSHRC Page 3287

Inspector Bowers described the alleged violations as follows:
The mine operator failed to provide toilet facilities at the mine property.
There were no company or public toilet facilities immediately available, leaving
personnel with no sanitary toilet facilities to use if needed. This condition
increases the risk of adverse health effects. One worker is employed at the
mine property.
Inspector Bower confirmed that he issued the citation because there is no toilet facilities at
the mine property. He stated that he always asks an operator “is there something really close
around the corner? And there wasn’t anything available and simply doesn’t meet the standard
requirement” (Tr. 180).
Inspector Bower explained the hazard associated with the lack of toilet facilities as
“urinary retention in some circumstances and defecation delay with some people”. Although Mr.
Gendron, Sr., was the only person at the pit, the inspector stated that “I wasn’t talking specifically
Mr. Gendron”, and that it could happen to anyone whether its on the site or not (Tr. 180 - 181).
Inspector Bower confirmed that the respondent purchased a Porta-Potty and that it was
acceptable, and considering the small operation, he may have checked its acceptability. He was
not aware of any MSHA mine toilet policies. With respect to the meaning of the regulatory term
“compatible”, he believed it may refer to the number of employees at the site and the need for
more than one toilet, the use of chemicals that may be hazardous, hand cleaning facilities, and
more specifically providing enough toilets in relation to the size of the mine (Tr. 183 - 184).
The respondent explained that his practice was to use “the McDonald’s around the corner
and usually go there for breakfast and we go back to the pit”. He stated the distance from
McDonald’s to the plant as “an eighth of a mile (Tr. 186), and not even a quarter of a mile” (Tr.
187). He stated his Smithfield operation probably had two toilets that were in compliance (Tr. 184
- 185).
In reply to a bench question regarding discretion on his part to allow the respondent to use
the McDonald’s facility, Inspector Bower replied as follows at (Tr. 186):
THE WITNESS: There is discretion. If there’s a – if there’s – within a
quarter or half mile, they can take a short, either walk or ride to get to a bathroom,
there’s a gas station off the mine, that’s fine.
MR. GENDRON: It’s an eighth of a mile.
THE WITNESS: I asked, What’s the closest facility? And actually,
sometimes there are houses nearby, really, close enough, again, readily
accessible to mine personnel.

35 FMSHRC Page 3288

Absolutely, there’s discretion in that standard. There was no PortaPotty. And it’s my understanding that there was nothing reasonably accessible.
And I usually look at about a – a judgment, a mile, a mile and a half, whatever,
two miles, if it’s that far away.
Robert Dow, Supervisory MSHA inspector, testified that he has been employed by MSHA
since May, 1993, and has served as the supervisor of ten inspectors at the Manchester, New
Hampshire, field office since June, 2007, and he explained his duties (Tr. 188-189). He stated that
he became familiar with this case on April 14, when inspector Bower called him and informed him
of the conditions that he found at the respondent’s plant. After discussing jurisdiction, how long
the plant had existed, when it had operated after 2003, when it had closed, and the fact that it had
operated again. He agreed with the need to conduct a full inspection (Tr. 190).
Mr. Dow explained the procedures and availability of MSHA compliance assistance visits
(CAV) that is “a courtesy” inspection conducted by an individual who is not an authorized
inspector and who is assigned to MSHA’s small mines office of the educational field service
division. They are not authorized to issue citations that authorized inspectors are required to issue
when they observe any violation. He confirmed that CAV inspections were made at the
respondent’s pit during 2001, but not since that time, and that any follow-up regular inspections
are not CAV inspections (Tr. 191-193).
With respect to Citation 8647634 concerning the Murray fuse box (Ex. P-9), Mr. Dow
reviewed the photograph of the panel and described the large openings on the face that would
allow access to energized components that could possibly result in accidental contact with
energized conductors and electrical injury (Tr. 94). He believed these conditions are covered by
Section 56.12002, requiring electrical equipment to be of approved design and construction and
properly installed, and he explained as follows at (Tr. 195):
This one, especially 634, in the photograph, that is basically –
it looks like a modified breaker panel. Because usually we see these types
of panel, they have the breaker switches. This large opening here is very
unusual.
Also, to have the plug in – the screw-in fuses, we normally see
this type of panel with the switch-type breakers.
This is a very unusual, to see an opening that large, it almost looks
like that breaker panel has been altered at some point.
Mr. Dow confirmed that his opinion and conclusion that Section 56.12002, was properly
cited is based on the fact that given the size of the panel box openings, it was not properly
designed and installed, and if it was, the openings would not be as large as shown. He agreed that

35 FMSHRC Page 3289

this is not explained on the citation form and that “it probably should have been a little more
detailed (Tr. 193-194).
Mr. Dow stated that the cited fuze box “is actually part of the violation of the lower end,
the smaller opening, getting in there you have the wires”, and that the box is within the meaning of
“electrical equipment” stated in Section 56.12002, “a broad statement covering a wide variety of
electrical equipment” (Tr. 197). He believed inspector Bower focused on the large box openings
and that “the installation process was not of a caliber to protect the miner” (Tr. 198).
With regard to Citation 8647643 (Ex. P-10) concerning the missing knockout plug from the
top of the electrical disconnect box, Mr. Dow stated that inspector Bower probably looked at
Section 56.12032, requiring equipment and junction boxes and cover plates be kept in place at all
times, except during testing or repairs (Tr. 198). He did not believe that inspector Bower should
have cited Section 56.12032, because the knockout hole opening would not be used for the
purpose of looking inside, and was part of the structural part of the top section of the box and was
therefore not properly constructed. He explained that the entire disconnect box is an electrical
component with the disconnect lever arm on the right side and it used to shut down power. In his
opinion, the entire disconnect box is a switch and he agreed that the condition or practice should
have been expanded with more detail (Tr. 199-201). The respondent did not question Mr. Dow
about the aforementioned citations (Ex. P-9, P-10).
The respondent asserted that no production takes place at the pit and he referred to
photographs of the scale house that has been inoperative for over ten years (Tr. 203). Note: the
photographs were not supplied or introduced as evidence during the hearing. However, the
respondent mailed them to the Court and copies were provided to the Secretary’s counsel by the
Court and are part of the file, not the official trial record.
The responded stated that the plant has not been in production, and has had no pit sales,
since April of 2011, when the citations were issued, as well as the earlier years beginning in 2001.
He stated that when the pit was in operation, materials were processed and left the plant through
the scale house and were delivered across to the concrete plant (Tr. 203-204). He explained that in
2003, MSHA Inspector John Newby came to the pit and met with him and his son who manages
the company and informed them that he was “tired of visiting the property for nothing, . . . and
you’d better close this place or start running it”, and that “we explained to him, there’s no market
down there.” The inspector then told him to close the plant (Tr. 205). Mr. Dow identified
inspector Newby as his former supervisor from MSHA’s Springfield office and stated that he did
not train him, had no daily contact with him, and had no knowledge as to what he may have
discussed with the respondent (Tr. 203-204).
The respondent further stated that he agreed to do whatever inspector Newby required,
including calling MSHA if he ran the plant, and to inform any inspector that came to his
Springfield operation. The respondent stated he and his son kept their word and informed
inspector Bower about the Wood River plant, even though he did not know about that operation
(Tr. 206).

35 FMSHRC Page 3290

The respondent confirmed that he informed inspector Newby about his desire to go to the
plant for an hour or two intermittently to service the conveyors, and that it did so for a couple of
years once or twice every two or three months, and in February, 2011, when he took inspector
Bower to the pit site and at 2:30 and they stayed until 5:30 or 6:00 p.m., when he finish his work.
He commented that Mr. Bower was “diligent and competent” and that “I have no repercussions
with Mr. Bower. He’s doing his job”. The respondent further commented “I feel the facility is
being misjudged and we’re just not there. I wish we were” (Tr. 207).
Mr. Dow stated that inspector Bower conducted his April 14, 2011, inspection based on
information that the plant had operated “even though in a small form, and not for an extended
period of time, exposure” (Tr. 210). The respondent replied “I have no argument” (Tr. 210), and
that he did not intend to present anyone else to testify in this case (Tr. 226). He reiterated that all
of the violations at the pit, as well as the Smithfield plant, were corrected within 24 hours and had
nothing further to say (Tr. 221-222).
The respondent confirmed that while the pit is currently shut down, he may go there
occasionally “to get some gravel” as he explained when he filled out an MSHA ID form. He
further stated that he has had two MSHA mine ID numbers and cancelled an active number at the
direction of the last inspector in connection with a 2013 inspection (Tr. 208).
Mr. Dow stated that an attempted E-28 inspection occurred on January 10, 2013, and that
the respondent has a mine ID number. However, he stated “I believe it’s been put into temporary
idle” (Tr. 209). The respondent explained that when the inspector came to the pit at that time in
2013, he inquired why he was not at the site, and that he informed the inspector that “we never go
there” (Tr. 209). This is consistent with the respondent’s statements that an inspector went to the
site two or three times in 2013, and found no one there and suggested that the pit be closed so “he
would not have to keep come here for nothing” (Tr. 45).
The respondent alluded to two citations that were mailed to him by MSHA in 2012 and
2013. He stated that the inspector in 2012 checked the gravel bank and instructed him to remove
two batteries that were on the ground and informed him he would have to issue a citation (Tr. 45).
He produced a Section 104(a) non - S & S Citation No. 8712111, issued on January 10, 2013, by
inspector David A. Levesque for an alleged violation of Section 56.1000, for failure to notify
MSHA’s Manchester field office of the current status of the pit. The citation was terminated on
February 5, 2013, after the respondent faxed a notice that the pit was open for sales. A copy of the
notice states that the pit was engaged in “open-sales, processing “RAP” or loam only”. (The
citation issued to the pit reflects mine ID No. 37-00191, the same ID number reflected on all of the
citations in this case.)

35 FMSHRC Page 3291

FINDINGS AND CONCLUSIONS
Jurisdiction
Throughout this proceeding the respondent has taken the position that its Wood River Pit
was not subject to the Secretary’s enforcement jurisdiction based on its arguments stated in its
September 13, 2011, answer to the Secretary’s civil penalty assessment petition. In that answer,
the respondent argued that the Wood River Pit was closed for five years, had no sales during 2008
through 2010, as well as up to August of 2011, and that the pit was locked down for the most part
when the inspection of April 14, 2011, took place.
The respondent’s answer further referred to an “agreement” with MSHA not to operate the
pit for more then one hour a year in order to rotate the belts and create movement in the gear cases
and to disclose the pit location to all inspectors. Mr. Gendron, Sr., further explained his
discussions with an MSHA inspector in 2003, at the pit, and while Inspector Dow confirmed that
the individual was his former supervisor he had no knowledge of what may have transpired at that
time (Tr. 203-207).
Subsequent to the hearing and the close of the record, Mr. Gendron, Sr., on June 4, 2013,
mailed several photographs of the location and condition of the pit scale house with a statement
that “it had not operated for over a decade, and that it is impossible to sell a finished product
without a scale at the Pit.” The Court furnished copies of the photographs and statements to the
Secretary for information, but they were not received as part of the hearing record and remain as
part of the file.
Mr. Gendron questioned Inspector Dow concerning MSHA’s jurisdiction in the absence of
any sales (Tr. 201-208), but nonetheless conceded that when the pit operated it moved and
processed sand and gravel that was transported through the scale house and across the street to a
concrete plant for its customers (Tr. 203).
Although Mr. Gendron stated that “those citations shouldn’t exist because that plant is
locked out” (Tr. 206), he admitted that “for a couple of years I would go once or twice every two
or three months”, as well as in February, 2011" (Tr. 207). He further stated that the pit is shut
down, but he occasionally goes there to get gravel and still has an active mine ID number (Tr.
208).
Inspector Bower’s conclusion that the pit was active prior to his April 14, 2011, inspection,
and at least in February of that year is based on circumstantial evidence of signs of activity as
shown in photographic exhibits P-2 and P-4, and his field notes that reflect that Mr. Ron Gendron,
Jr., informed him that the pit was his father’s “sand box”, supplied bank gravel, and operated in
February, 2011, to produce 50 yards of material for sale to the town of Smithfield after it ran out of
winter sand. (Mr. Gendron, Jr., did not appear in this case.)

35 FMSHRC Page 3292

Although Mr. Gendron, Sr., denied that the pit operated for six hours in February, 2011, he
conceded that it was operated for at least one hour that day to free snow and ice from the feeder;
that three hours were expended to make the loader operational; that the conveyors were turned;
and that “something had taken place”, including the movement of at least two loads of gravel. He
further admitted that he was “trying to produce sand” for the city of Smithfield that day, and the
plant was available for use (Tr. 41-43; 109-111).
Based on all of the aforementioned circumstances, the Court concludes that although the
respondent’s Wood River Pit has operated for many years on a rather sporadic, intermittent cycle
bordering on abandonment, with little proven substantial production or sales, it was nonetheless
available for use with functioning equipment and machinery, including the periods it was locked
down and could not be inspected, and in particular in February, and on April 14, 2011, at the time
of the inspection. Accordingly, the Court finds and concludes that the respondent’s Wood River
Pit was subject to the enforcement jurisdiction pursuant to the Mine Act at all times relevant to this
case, and the respondent’s arguments to the contrary are rejected.
The Alleged Violations
The only alleged significant and substantial (S & S) violation is Citation No. 8647637,
citing Section 56.11001, for the failure to provide a safe means of access to a fixed ladder that
provided access to the screen plant elevated walkway. Inspector Bower confirmed that the ladder
railings provided sufficient stability (Tr. 116). His safety concern was the sloped area along the
base of the ladder and elevated walkway consisting of loose sand materials that he believed would
not provide a level footing for anyone walking to access the ladder, thereby posing a potential fall
of approximately six feet down the slope (Tr. 120-124).
A significant and substantial (“S&S”) violation is described in Section 104(d)(1) of the Act
as a violation “of such nature as could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard.” A violation is properly designated S&S “if
based upon the particular facts surrounding that violation, there exists a reasonable likelihood that
the hazard contributed to will result in an injury or illness of a reasonably serious nature.” Cement
Div., Nat’l Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981).
The Commission has explained that in order to establish that a violation of a mandatory
safety standard is significant and substantial under National Gypsum, the Secretary of Labor must
prove:
(1) the underlying violation of a mandatory safety standard; (2) discrete safety
hazard-that is, a measure of danger to safety-contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in an injury; and
(4) a reasonable likelihood that the injury in question will be of a reasonably
serious nature.

35 FMSHRC Page 3293

Mathies Coal Co., 6 FMSHRC 1, 3-4 (Jan. 1984) (footnote omitted); see also, Buck Creek Coal,
Inc. v. FMSHRC, 52 F3d 133, 135 (7th Cir. 1995); Austin Power, Inc. V. Secretary, 861 F.2d 99,
103-04 (5th Cir. 1988), aff’g Austin Power, Inc., 9 FMSHRC 2015, 2021 (Dec. 1987) approving
Mathies criteria).
In U.S. Steel Mining Co., Inc., 7 FMSHRC 1125, 1129 (Aug. 1985), the Commission
provided additional guidance:
We have explained further that the third element of the Mathies formula “requires
that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury.” U.S. Steel Mining Co., Inc., 6
FMSHRC 1834, 1836 (August 1984). We have emphasized that, in accordance
with the language of section 104(d)(1), it is the contribution of a violation to the
cause and effect of a hazard that must be significant and substantial. U.S. Steel
Mining Co., Inc., 6 FMSHRC 1866, 1868 (August 1984); U.S. Steel Mining Co.,
Inc., 6 FMSHRC 1573, 1574-75 (July 1984).
This evaluation is made in terms of “continued normal mining operations.” U.S. Steel
Mining Co., Inc., 6 FMSHRC at 1574. The question of whether a particular violation is significant
and substantial must be based on the particular facts surrounding the violation. Texasgulf, Inc., 10
FMSHRC 498 (Apr. 1988); Youghiogheny & Ohio Coal Co., 9 FMSHRC 2007 (Dec. 1987)
The Court finds that although the inspector’s notes describe the cited conditions, and
include notations regarding gravity and negligence, there is no comment or notation that the
violation is significant and substantial (S&S), a notation that is usually made by inspectors as part
of their notes (Ex. P-13). Although the inspector stated that he reviewed all of the violations with
the respondent, he could find nothing in his notes relative to any access questions (Tr. 115). The
Court further notes the absence of any testimony by the inspector explaining or distinguishing his
“reasonably likely” gravity S&S determination, particularly in view of his “unlikely” gravity nonS&S determinations in connection with nineteen other citations.
The citation reflects that the ladder was accessed “as needed” to cleanup spillage and
service, and the inspector had no evidence that it was accessed on the one day in February, 2011,
or any other day. He nonetheless still believed that “one time is too much without taking
corrective action” (Tr. 114).
The Court concludes and finds that the petitioner’s credible evidence establishes a violation
of the cited Section 56.11001, and satisfies the first prong of the Mathies test. The Court further
concludes and finds that the failure to provide safe access as charged presented a discrete safety
hazard satisfying the second Mathies test.
The inspector noted that “after ten years of inactivity”, it was possible that the sloped
materials were washing out and accumulating because “this place hasn’t been used in ten years”
(Tr. 115). Further, there is no evidence that anyone other than Mr. Gendron, Sr., worked at the pit

35 FMSHRC Page 3294

with any regularity. The record reflects that he took immediate action in removing the ladder and
relocating access to the platform to another area by installing a stairway, eliminating any access
hazard.
With respect to the third prong of the Mathies test requiring the establishment of a
reasonable likelihood that the hazard contributed to will result in an event in which there is an
injury, an evaluation of the risk of injury necessarily assumes the continuance of normal mining
operations based on the facts of the particular case. In the instant matter, the evidence establishes
many years of pit inactivity, with sporadic or no meaningful production, including period when the
pit was either shut down, idled, or locked out with limited or no power prior to the inspection of
April 14, 2011, and subsequently for two years, except for one unspecified day in February, 2011,
and for two subsequent years until the hearing on May 29, 2013.
Based on the foregoing findings and conclusions, the Court finds no credible evidence to
support any reasonable expectation by the inspector that the pit would likely continue to operate
with a reasonable expectation and likelihood that the hazard will result in an injury. Accordingly,
I cannot conclude that the third and fourth prongs required by the Mathies test have been
established. The violation IS MODIFIED and AFFIRMED as a non-S&S violation.
Citation Nos. 8647634, 8647643, and 8647641
In the course of the hearing in this case, the Court questioned the adequacy and sufficiency
of the inspector’s narrative descriptions of the “condition or practice” as stated on the face of the
citations with respect to Citation Nos. 8647634 and 8647643; and whether or not the condition or
practice described by the inspector with respect to Citation No. 8647641, constituted adequate
“notice” with respect to the alleged failure by the respondent to examine each working place for
conditions adversely affecting safety (Tr. 91, 94, 143, 225-226).
Citation Nos. 8647634 and 8647643
After careful review of the hearing transcript and the arguments presented by the Secretary
in support of the interpretation and application of the cited Section 56.12002, including the
credible testimony of the inspectors, the Court concludes and finds that the Secretary has
established the violations by an unrebutted preponderance of the credible evidence of record.
The Court credits the testimony of inspectors Bower and Dow that the cited electrical
disconnect box with a missing knockout plug, as well as the electrical service panel with a fuse
box were switching electrical devices that constituted electrical equipment or controls within the
meaning of Section 56.12002, and that the cited unprotected openings in the electrical service
panel, as well as the missing knockout plug, presented potential inadvertent hazardous electrical
contact with anyone accessing that equipment. Under the circumstances, the Court credits the
inspectors conclusions that the cited electrical equipment was not properly constructed on installed
as required by Section 56.12002. Accordingly, the citations ARE AFFIRMED.

35 FMSHRC Page 3295

Citation No. 8647641
The Court takes note of the fact that inspector Bower did not ask for or review any pre-shift
examination reports, and while he testified that his notes contained no reference to any workplace
examination (Tr. 141), his notes state that “Daily workplace examinations conducted at the mine
site were not complete and thorough”, and that “mine operator conducts workplace exams when on
site, but his father (Ron Gendron, Sr.), does not follow 56.18002". The notes further state that
mine management (Ronald Gendron, Jr.) did not conduct spot checks to ensure that the
examinations were done properly, and “got lax due to very limited activity” (Ex. P-15).
The Court finds that the inspector issued the violation based on the assumption that a
competent examination was not done in light of the 13 violations that could have been discovered
had a complete and effective examination been conducted (Tr. 141). Although the inspector’s
notes reflect that the respondent generally conducts workplace examinations in compliance with
Section 56.18002, the Court finds that the inspector took this into consideration as a mitigating
factor in support of his moderate negligence finding.
After careful consideration of the Secretary’s arguments with respect to this citation, the
Court finds that unlike a situation in which an inspector and the person designated to conduct the
required examination view the alleged hazardous condition and express conflicting opinions or
judgements, on the facts of this case, the credible evidence supports the inspector’s determination
that no workplace examination was conducted by Mr. Gendron, Sr., the operator and only person
working at the pit on April 14, 2011, who was available to conduct the examination on that day,
and could have presented any evidence to establish that he conducted an examination. Under the
circumstances, the violation IS AFFIRMED.
Citation No. 8647640
The inspector’s brief description of the condition or practice allegedly in violation of
Section 56.20008(a), states “There were no company or public toilet facilities immediately
available, leaving personnel with no sanitary toilet facilities to use if needed”.
The Court notes that the rather vague one sentence regulatory standard language does not
include the words “public” or “immediately available”. It simply requires toilet facilities that are
readily accessible to mine personnel. The inspector’s determination that an immediately
unavailable public toilet constituted a violation clearly implies or suggests that an available public
facility would constitute an alternative method of regulatory compliance.
The inspector’s notes state that there was no prompt access to sanitary facilities and that
the respondent was not fully aware of the toilet requirements and did not believe a toilet was
required at the pit location based on limited hazard exposure. The inspector further noted that pit
visitors would be affected by the lack of a toilet even though the standard, on its face, only
requires accessibility to mine personnel. The record establishes that the respondent purchased a

35 FMSHRC Page 3296

portable toilet for $100, in order to abate the pit violation, and that its Smithfield location was
equipped with toilet facilities (Tr. 185, 187).
Inspector Bower testified that he was unaware of any MSHA toilet facility policy or
guidelines with respect to the interpretation and application of Section 56.20008(a). He confirmed
that he may exercise his discretion and judgement with respect to the question of whether an offsite toilet facility was “reasonably accessible”, and stated there is “absolutely, discretion in that
standard” (Tr. 186).
The inspector further explained that off-site toilet locations within “a quarter or a half-mile,
they can take a short, either walk or ride to get to a bathroom, there’s a gas station off the mine,
that’s fine” (Tr. 186). He further stated “actually, sometimes there are houses nearby, really, close
enough, again, readily accessible to mine personnel” (Tr. 186). His explanations were in response
to the Court’s question whether the use of a toilet at a McDonald’s across the street from the pit
would be acceptable and within his discretion (Tr. 185).
The respondent, Mr. Gendron, Sr., stated that a McDonald’s restaurant located around the
corner “an eighth of a mile, to less than a quarter of a mile” from the pit was available for his use.
The Court notes that the record reflects that Mr. Gendron, Sr., would be the only person at the pit.
When asked if an inspector would have access to any toilet at the pit and whether he would charge
the inspector for its use, he stated as follows:
“It’s a hundred acres. It’s all woods . . . we have a McDonald’s around the corner.
We usually go there for breakfast and we go back to the pit, and that’s how it works” (Tr.
184).
Based on the facts of this case, and in particular the inspector’s testimony with respect to
his understanding of the interpretation and application of Section 56.20008(a), with respect to the
respondent’s pit location that the Court finds has had virtually little or no active production on
April 14, 2011, on the day of the inspection, one day in February of that year, and for several prior
years when it was non-productive and locked out, the Court concludes and finds that the Secretary
has not established a violation by a preponderance of the credible evidence.
The Court credits the unrebutted testimony of the pit operator Ron Gendron, Sr., the only
individual working at the pit, that he, and possibly another inspector, regularly used the
McDonald’s restaurant located an eighth of a mile, to less than a quarter of a mile from the pit, a
distance well within the distances the inspector in this case conceded would be acceptable for
compliance, provided a readily accessible toilet facility that the Court finds constituted
meaningful, logical, realistic, and substantial compliance with the rather vague cited standard.
Accordingly, the citation IS VACATED.

35 FMSHRC Page 3297

Citation Nos. 8647621, 8647622, 8647628, 867626, 8647627, 8647633, 8647636,
8647642. 8647637, 8647638, 8647635, 8647630, 8647631, 8647632
Inspector Bower testified credibly that after he issued the citations, he met with the
respondent’s operator, Ronald Gendron, Jr., the next day on April 15, 2011, and reviewed all of
the citations with him and that Mr. Gendron did not dispute or challenge his findings and informed
him that he would take corrective action and did so (Tr. 23). Mr. Gendron, Jr., did not appear to
testify in this case.
The Court takes note of the fact that Mr. Gendron, Sr., confirmed that he did not intend to
call any other witnesses to testify in this case (Tr. 226), and that he opted not to file a brief (Tr.
229). He took the position that all of the violations were corrected with 24 hours, has never had
any accidents, and that he had nothing more to say (Tr. 221-223). He stated that Inspector Bower
was diligent and competent and that he had “no repercussions” with him and recognized “he was
doing his job” (Tr. 207).
The Court finds that the respondent’s defense to the aforementioned citations focused on its
arguments concerning jurisdiction based on little or no sales over many years at the pit location,
mitigating circumstances dealing with negligence, gravity, rapid compliance, and its good safety
record, rather than any substantive evidence with respect to whether or not the conditions cited
were in fact violations of the cited standards.
The Court finds and concludes that the credible testimony and evidence presented by the
Secretary establishes that each of the aforementioned violations have been established by a clear
preponderance of the evidence. Accordingly, all of the determinations made by the inspector with
respect to these citations, ARE AFFIRMED.
History of Prior Violations
Supervisory Inspector Robert Dow testified that the respondent has a very good safety
record (Tr. 223). MSHA’s Inspection Summary Report (Ex. P-3(b)), associated with the citations
in issue in this case reporting inspections from March 2, 2001, through January 10, 2013, reflects
no violations from March 2, 2001, through March 14, 2003.
With the exception of one citation issued between July 9-11, 2001, during a regular
inspection, the report also notes numerous attempted inspections, compliance assistance visits and
other compliance activities. Also listed is one order issued during May 4-12, 2011. No further
information was produced with respect to this information. Based on all of this information, the
Court finds and concludes that the respondent’s compliance history does not warrant any increased
civil penalty assessments.
With respect to a June 26, 2012, citation issued during a “regular inspection”, and a
January 10, 2013, citation during a “mine idle inspection”, as reflected in the aforementioned
report, they are not part of this case. As previously noted, the respondent alluded to these citations

35 FMSHRC Page 3298

(Tr. 45), and Inspector Dow confirmed an attempted inspections on January 10, 2013, and believed
the mine has been placed on temporary idle (Tr. 209).
Good Faith Compliance
The evidence establishes that all of the cited conditions were timely abated, and respondent
asserted all of the conditions were corrected within 24 hours. Further, the Secretary and Inspector
Bower confirmed the violations were timely abated in good faith (Tr. 23-24).
Gravity
The record reflects that nineteen (19) citations were issued non - S & S citations, with the
exception of Citation No. 8647837, for a violation of Section 56.11001 (Ex. P-13), for a failure to
provide a safe means of access to a working place. That citation was issued as a significant and
substantial (S & S) violation. The Court AFFIRMS all of the non - S & S determinations with
respect to the nineteen citations, and has modified Citation No. 8647837 to a non - S & S violation.
Negligence
The inspector determined that eighteen (18) of the citations were the result of moderate
negligence, and that two (2) (8647621 and 8647635) were the result of low negligence. The Court
AFFIRMS all of these findings.
Size of Business and Effect of Civil Penalty Assessments on the Respondent’s
Ability to Remain in Business
The Court concludes and finds that the respondent is an extremely small sand and gravel
facility operated by a father and son (Ronald Gendron, Sr., and Ronald Gendron, Jr.,). The
Secretary agreed that based on MSHA’s Inspection Summary Report (Ex. P-3), for three quarters
of the year 2011, reflecting 145 annual hours of operation, including office workers at the strip,
quarry, open pit, and mine site, reflects “an extremely small operation” (Tr. 32).
MSHA’s mine status report (Ex. P-3(b)), reflects the year 2011 mine status as
“intermittent”, with 145 annual product hours from February 1 through April 14, 2011, the date of
the inspection in this case, with one employee at the Wood River Pit. Notwithstanding all of the
aforementioned information, the Court concludes that the penalty assessments made by the Court
will not adversely affect the respondent’s ability to pay those assessments.
Penalty Assessments
After careful consideration of all of the evidence and the facts in this case, including the
civil penalty assessment criteria set forth in Section 110(I) of the Mine Act, including the Court’s
discretion as recognized by the Secretary’s counsel in the course of the hearing at (Tr. 212) in this
case with respect to the assessment of civil penalties, independent of the statutory minimums

35 FMSHRC Page 3299

applicable to the Secretary, the Court finds and concludes the penalty assessments determined by
the Court are fair and reasonable and that any increased penalties will not serve any realistic
deterrent purposes.
The Court voices its disappointment with the failure of the parties to settle this case, and
recognizes the efforts of the Secretary’s counsel to achieve a settlement based on “purely a money
issue with no discussion about the citations per se” (Tr. 212), with a focus on whether or not the
Secretary would accept a 50 percent reduction in penalties, that the respondent agreed to pay, or a
30 percent reduction offered by the Secretary (Tr. 211-212). Given the shortage of available
resources and in the interest of judicial economy, the Court respectfully suggests that the parties
address the concerns of the Court with respect to any future settlement negotiations.
ORDER
Based on the foregoing findings and conclusions in this case, and in consideration of the
civil penalty criteria set forth in Section 110(I) of the Mine Act, the Court assesses the following
civil penalties for all of the following violations that have been AFFIRMED:
Citation No.
8647621 $50
8647622 $50
8647626 $50
8647627 $50
8647628 $50
8647629 $50
8647630 $75
8647631 $50
8647632 $50
8647633 $50

Citation No.
8647634 $50
8647635 $75
8647636 $50
8647637 $50
8647638 $50
8647639 $50
8647641 $75
8647642 $50
8647643 $50

Section 104(a) non - S & S Citation No. 8647640, issued on April 14, 2011, 30 CFR
56.20008(a) IS VACATED and the proposed penalty of $100 IS DISMISSED.
Section 104(a) S & S Citation No. 8647637, issued on April 14, 2011, 30 CFR 511001, IS
MODIFIED to a non - S & S citation.

35 FMSHRC Page 3300

The Respondent is ORDERED to pay a total civil penalty assessment of $1,025.00, in
satisfaction of the aforesaid violations issued in this matter. Payment shall be made within thirty
(30) days of the date of this decision, and remitted by check made payable to U.S. Department of
Labor/MSHA, P.O. Box 790390, St. Louis, MO 63179-0390. Upon receipt of payment, this
matter IS DISMISSED.

/s/ George A. Koutras
George A. Koutras
Administrative Law Judge
Distribution:
Gail E. Glick, Esq., US Department of Labor, Office of the Solicitor, JFK Federal Building, Room
E-375, Boston, MA 02203
Mr. Ron Gendron, J. Santoro, Inc., 79 Cedar Swamp Road, Smithfield, RI 02917

35 FMSHRC Page 3301

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 Pennsylvania Avenue, NW, Suite 520N
WASHINGTON, D.C. 20004-1710

October 28, 2013
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner
v.
IKERD MINING CO., LLC,
Respondent

:
:
:
:
:
:
:
:
:

CIVIL PENALTY PROCEEDING
Docket No. KENT 2012-242
A.C. No. 15-19027-270522

Mine: Flatwoods

DECISION
Appearances: Latasha T. Thomas, Esq., U.S. Department of Labor, Nashville, Tennessee,
on behalf of the Secretary of Labor;
Dan Thompson, Esq., Somerset, Kentucky, on behalf of Ikerd
Mining Company, LLC.
Before:

Judge Zielinski

This case is before me upon a Petition for Assessment of Penalty filed by the Secretary of
Labor pursuant to section 105(d) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 815(d). The petition alleges that Ikerd Mining Company, LLC, is liable for two
violations of the Secretary’s Mandatory Safety Standards for Surface Coal Mines, and Surface
Work Areas of Underground Coal Mines,1 and proposes the imposition of civil penalties in the
amount of $105,000.00. A hearing was held in London, Kentucky, and the parties filed posthearing briefs.2 For the reasons that follow, I find that Ikerd committed the violations and
impose civil penalties in the total amount of $46,000.00.

1

30 C.F.R. Part 77.

2

A Briefing Order, entered on August 29, 2013, directed that post-hearing briefs be
filed on or before September 30, 2013, and that any reply briefs be filed on or before October 14,
2013. The Secretary filed a brief on September 30. Respondent did not file a brief within the
time allowed. On October 1, most government operations were shut down due to a
Congressional budget impasse that continued through October 16. On October 21, Respondent
filed a Motion to File Brief, along with a tendered two-page brief. The motion noted only the
fact of the government shut-down, and did not offer a justification for Respondent’s failure to
timely file the brief. The Secretary determined not to oppose the motion. Respondent’s motion
is granted, and the brief is accepted for filing.

35 FMSHRC Page 3302

Findings of Fact and Conclusions of Law
At all times relevant to the violations at issue, Ikerd operated the Flatwoods Mine, a
surface coal mine in Clay County, Kentucky. In December 2010, it opened a new section of the
mine, approximately one mile from its ongoing operations. In order to reach the new site, a road
had to be constructed through rugged terrain. Track mounted equipment, excavators and dozers,
were initially used for road construction and site preparation. In early February 2011, Ikerd
began using haul trucks at the site. The trucks would travel the newly constructed road to the
site in the morning, and return for refueling at the end of the day. However, the road to the site
was too steep for the trucks to climb without assistance, particularly one section through a
hollow that had a 39% grade. At the beginning of the shift, the trucks would descend to the low
point of the road, raise their beds, and a dozer would push them up the steep portion of the road
to the work site. The process would be repeated in the evening when the trucks traveled back to
the re-fueling site. Trucks were empty when they traveled the road, and Ikerd was in the process
of improving the road to make it less steep.
On February 15, 2011, a truck operator with 2-3 years of experience, began to work at
the site. He operated a truck that had been out of service for approximately two weeks while a
hydraulic pump was replaced. The operator’s first day at the site was unremarkable, until the
shift ended and he attempted to return to the refueling site. As he descended the steepest part of
the roadway, he lost control of the truck, which rolled up on a berm and “barrel-rolled” off the
opposite side of the road. Tr. 24. The truck landed on its side, 20 to 30 feet below the road
surface. Photographs of the accident scene were introduced into evidence. Ex. G-3. An onboard computer, that recorded information about the truck’s operation, disclosed that the driver
had started down the grade in second gear, rather than first, which may have been a contributing
factor to the accident. Tr. 15, 39. The driver suffered a fractured rib, a fractured collarbone, and
a wound on his forehead that required 17 stitches to close, injuries that were expected to prevent
his return to work for at least 30 days.
David A. Faulkner headed MSHA’s investigation of the accident, which was conducted
the following day.3 In informal interviews, the driver indicated that the brakes on the truck were
not functioning properly, and that he had advised the mechanic of the problem but had not noted
it on his pre-operational examination report. After the truck was recovered, Faulkner examined
it and noted the presence of rust and other material accumulated on the right front brake disc and
caliper. The left front disc and caliper showed normal wear, and Faulkner concluded that the
right front brake was not operational. The condition of the brake components are depicted in
photographs. Ex. G-3F, G-3G.
Faulkner interviewed Billy Conway Speaks, the mine superintendent, who readily
admitted that he had conducted workplace examinations of the roadway and work site and was
well aware that the road was too steep for truck travel. Tr. 13, 20. The road was used as a
3

Faulkner has 17 years of mining experience, including experience as a truck driver and
mechanic. He joined MSHA in 2006.

35 FMSHRC Page 3303

matter of necessity, because it was the only means of accessing the new work site. Faulkner was
aware of regulatory guidelines that provided for a maximum road slope of 10%, with 15%
permitted for short distances. He was also aware of information provided by the truck
manufacturer that the recommended maximum grade for operation of the truck was 17%.4 Tr.
36. The 39% grade, which dictated that the trucks be pushed uphill by a tracked piece of
equipment, was clearly a hazardous condition, as Speaks conceded. Tr. 13, 20.
On April 27, 2011, at the conclusion of the investigation, Faulkner issued the two
citations at issue, citing the failure to report and correct the truck’s defective brakes, and the
failure to report and correct the hazardous condition of the roadway. Ikerd timely contested the
civil penalties assessed for the violations.
Citation No. 8353675
Citation No. 8353675 was issued pursuant to section 104(a) of the Act. It alleges a
violation of 30 C.F.R. § 77.1606(c) which requires that mobile haulage equipment be inspected
before being placed in operation and that equipment defects affecting safety be reported and
corrected before the equipment is used. The violation was described in the “Condition and
Practice” section of the citation as follows:5
As the result of an accident investigation the following defect affecting safety has
been recognized to exist on the Caterpillar 773F haul truck, S/N EED00786,
without being corrected before the truck was placed into operation on 02-152011: (1) The right side front steering axle brake assembly is operating
improperly. Photos taken after the accident reveal the brake caliper to be covered
with materials indicating that the brake capacity is restricted or limited. Without
properly operating brakes the operator will lose control resulting in a serious
accident.
Ex. G-1.
Faulkner determined that the violation had resulted in a lost work days or restricted duty
injury, that it was significant and substantial, that one person was affected, and that the
operator’s negligence was moderate. A civil penalty in the amount of $52,500.00 was specially
assessed for the violation.

4

It is unclear whether the guidelines and recommendations were intended for empty or
fully loaded trucks.
5

Grammar and spelling errors have been corrected in quotations from documents
prepared in the field.

35 FMSHRC Page 3304

The Violation
The haul truck was inspected by the driver prior to being placed into service. He told
Faulkner that he identified a problem with the front brakes and that the mechanic knew about the
problem. However, it was not recorded on the pre-operational check list, and was not reported,
by either the driver or the mechanic, to the mine operator. Tr. 33. Speaks was unaware of the
problem with the truck’s brakes. Tr. 14. He questioned whether the driver had “calibrated” the
brakes properly, by use of a valve in the cab of the truck. Tr. 14,16. The precise nature of the
“calibration” process was not explained. Faulkner concluded that the right front brake was not
operational, based upon his observation that the brake disk on the right side showed no signs of
wear. Tr. 33-34, 38.
Faulkner’s conclusion that the truck’s right front brake was not operational appears
reasonable, and is confirmed by the photographs, and the verbal report of the driver. As such, it
was a defect affecting safety that should have been corrected before the equipment was used.
Ikerd argues that it “did not violate 30 C.F.R. 77.1606(c) because the [brake] defect was
not known and could not have been known by Ikerd.” Resp. Br. at 1. While, as noted infra,
Ikerd is not charged with knowledge of the defect, that is no defense to liability. It is wellsettled that the Mine Act imposes liability for a violation of a standard against an operator
without regard to fault. E.g. Ames Construction, Inc., 33 FMSHRC 1607, 1611 (July 2011)
(citing Allied Products Co. v. FMSHRC, 666 F.2d 890, 893-94 (5th Cir. 1982); Sewell Coal Co. v
FMSHRC, 686 F.2d 1066, 1071 (4th Cir. 1982); Western Fuels-Utah, Inc., 10 FMSHRC 256,
260-61 (Mar. 1988), aff’d on other grounds, 870 F.2d 711 (D.C.Cir. 1989); Asarco, Inc., 8
FMSHRC 1632, 1634-36 (Nov. 1986), aff’d, 868 F.2d 1195 (10th Cir. 1989)).
I find that the standard was violated.
Significant & Substantial
The Commission reviewed and reaffirmed the familiar Mathies6 framework for
determining whether a violation is S&S in Cumberland Coal Res., 33 FMSHRC 2357, 2363-65
(Oct. 2011):
The S&S terminology is taken from section 104(d) of the Mine Act, 30
U.S.C. § 814(d), and refers to more serious violations. A violation is S&S if,
based on the particular facts surrounding the violation, there exists a reasonable
likelihood that the hazard contributed to will result in an injury or illness of a
reasonably serious nature. See Cement Div., Nat’l Gypsum Co., 3 FMSHRC 822,
825 (Apr. 1981). In Mathies, 6 FMSHRC 1, the Commission further explained:

6

Mathies Coal Co., 6 FMSHRC 1 (Jan. 1984).

35 FMSHRC Page 3305

In order to establish that a violation of a mandatory safety standard
is significant and substantial under National Gypsum, the Secretary
of Labor must prove: (1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard--that is, a measure of
danger to safety--contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury in question will be
of a reasonably serious nature.
Id. at 3-4 (footnote omitted); accord Buck Creek Coal, Inc. v. MSHA, 52 F.3d
133, 135 (7th Cir. 1999); Austin Power, Inc. v. Sec’y of Labor, 861 F.2d 99, 103
(5th Cir. 1988) (approving Mathies criteria). An evaluation of the reasonable
likelihood of injury should be made assuming continued normal mining
operations. See U.S. Steel Mining Co., 7 FMSHRC 1125, 1130 (Aug. 1985). The
Commission has emphasized that it is the contribution of a violation to the cause
and effect of a hazard that must be significant and substantial. U.S. Steel Mining
Co., 6 FMSHRC 1834, 1836 (Aug. 1984).
....
....
The Commission recently discussed the third element of the Mathies test
in Musser Engineering, Inc. and PBS Coals, Inc., 32 FMSHRC 1257, 1280-81
(Oct. 2010) (“PBS”) (affirming an S&S violation for using an inaccurate mine
map). The Commission held that the “test under the third element is whether
there is a reasonable likelihood that the hazard contributed to by the violation,
i.e., [in that case] the danger of breakthrough and resulting inundation, will cause
injury.” Id. at 1281. Importantly, we clarified that the “Secretary need not prove
a reasonable likelihood that the violation itself will cause injury.” Id. The
Commission concluded that the Secretary had presented sufficient evidence that
miners who broke through into a flooded adjacent mine would face numerous
dangers of injury. Id. The Commission also emphasized the well-established
precedent that “the absence of an injury-producing event when a cited practice
has occurred does not preclude a determination of S&S.” Id. (citing Elk Run Coal
Co., 27 FMSHRC 899, 906 (Dec. 2005); and Blue Bayou Sand & Gravel, Inc.,
18 FMSHRC 853, 857 (June 1996)).
A violation of a safety standard has been established. It contributed to a hazard,
that a miner’s ability to maintain control of the truck would be impaired. The occurrence
of an event resulting in injury was reasonably likely, if not highly likely, and, in fact,
occurred. Any injury resulting from loss of control of the truck would be reasonably
serious, if not fatal, as were the injuries sustained by the truck operator. I find that the
violation was S&S.

35 FMSHRC Page 3306

Negligence
Faulkner concluded that Ikerd’s negligence was moderate, primarily because the
problem with the brakes had not been reported to Speaks, who was unaware of it. Speaks
had been told by the mechanic that the truck “was ready to go,” after the hydraulic pump
had been replaced. Tr. 22. The truck’s rear brakes apparently functioned, and the front
brakes were partially operable. Faulkner conducted interviews of the involved
individuals and concluded that neither Speaks, nor any other member of the mine’s
management, was aware of the brake problem. I find that Ikerd’s negligence with respect
to the violation was low to moderate.
Citation No. 8353676
Citation No. 8353676 was issued pursuant to section 104(d)(1) of the Act. It
alleges a violation of 30 C.F.R. § 77.1713, which requires that at least once during each
working shift, each active working area and each active surface installation shall be
examined by a certified person and any hazardous conditions found must be reported to
the operator and corrected. Records of such examinations must be signed by mine
managers, and must include the nature and location of any hazardous conditions found,
and the action taken to abate the conditions. The violation was described in the
“Condition and Practice” section of the citation, as amended, as follows:
As the result of an accident investigation involving a Caterpillar 773F haul
truck that occurred on 02-15-2011, it is determined that the operator failed
to record a daily examination that correctly identified hazards as observed
for the active work areas, roadways and active travelways of this mine.
The investigation revealed roadway grades measuring up to 39% were
allowed to exist adjacent to and prior to the location of the accident
without being recorded or corrected. During informal interviews
conducted on site on 02-16-2011, the mine Superintendent stated that he
knew the roadway was too steep but had no other access to the work area
for the haul truck. The haul trucks have traveled the roadway
approximately seven shifts with no record of the hazardous condition.
The mine Superintendent engaged in aggravated conduct by
acknowledging a safety hazard and failing to take corrective action. At
least once during each working shift, or more often if necessary for safety,
each active working area shall be examined by a certified person
designated by the operator to conduct such examinations for hazardous
conditions and any hazardous conditions noted during such examinations
shall be reported to the operator and shall be corrected by the operator.
This violation is an unwarrantable failure to comply with a mandatory
standard.
Ex. G-2.

35 FMSHRC Page 3307

Faulkner determined that the violation had resulted in a lost work days or
restricted duty injury, that it was significant and substantial, that one person was affected,
and that the operator’s negligence was high, and rose to the level of unwarrantable
failure. A civil penalty in the amount of $52,500.00 was specially assessed for the
violation.
The Violation
Through post-accident interviews, Faulkner determined that Speaks had
conducted workplace examinations, and was well aware of the hazardous condition of the
roadway.7 He had not recorded the condition on reports of the examinations, and the
condition had not been corrected before rubber-tired haul trucks were allowed to operate
on the road. The standard was violated.
S&S
The violation contributed to a discrete safety hazard, that a driver would lose
control of a truck while traversing the steep portions of the road, resulting in an accident.
Truck drivers used the road twice each day for at least one week, and the hazard was
reasonably likely to, and in fact did, result in a serious injury. The violation was S&S.
Unwarrantable Failure
Unwarrantable failure is aggravated conduct constituting more than ordinary
negligence. Emery Mining Corp., 9 FMSHRC 1997, 2001 (Dec. 1987). It is
characterized by such conduct as reckless disregard, intentional misconduct, indifference,
or a serious lack of reasonable care. Id. at 2003-04; Rochester & Pittsburgh Coal Co., 13
FMSHRC 189, 194 (Feb. 1991); see also Buck Creek Coal, Inc. v. MSHA, 52 F.3d 133,
136 (7th Cir. 1995) (approving Commission's unwarrantable failure test). It is conduct
that is “not justifiable” or “inexcusable.” Utah Power & Light Co., 12 FMSHRC 965,
971 (May 1990), citing Emery Mining, 9 FMSHRC at 2001.
Whether conduct is “aggravated” in the context of unwarrantable failure is
determined by considering all of the facts and circumstances of each case to see if any
aggravating factors exist, including (1) the extent of the violative condition, (2) the length
of time that the violative condition existed, (3) whether the violation posed a high degree
of danger, (4) whether the violation was obvious, (5) the operator’s knowledge of the
existence of the violation, (6) the operator’s efforts in abating the violative condition, and
(7) whether the operator had been placed on notice that greater efforts were necessary for
7

Ikerd argues that it did not violate the standard because it “did not fail to inspect the
area on a daily basis.” Resp. Br. at 1. The argument overlooks the fact that the citation was
modified on April 27, 2011, by deleting an allegation that daily examinations had not been
conducted. Ex. G-2.

35 FMSHRC Page 3308

compliance. See Manalapan Mining Co. 35 FMSHRC 289, 293 (Feb. 2013); IO Coal
Co., 31 FMSHRC 1346, 1351-57 (Dec. 2009); Cyprus Emerald Res. Corp., 20 FMSHRC
790, 813 (Aug. 1998), rev’d on other grounds, 195 F.3d 42 (D.C.Cir. 1999). While some
factors may be irrelevant to a particular factual scenario, Consolidation Coal Co.,
22 FMSHRC 340, 353 (Mar. 2000), all of the relevant facts and circumstances of each
case must be examined to determine if an operator’s conduct is aggravated, or whether
mitigating circumstances exist. Id.; Manalapan ,35 FMSHRC at 293; IO Coal,
31 FMSHRC at 1351. Because supervisors are held to a high standard of care, another
important factor supporting an unwarrantable failure determination is the involvement of
a supervisor in the violation. REB Enters., Inc., 20 FMSHRC 203, 225 (Mar. 1998).
There is little question that the violation was the result of Ikerd’s unwarrantable
failure. Through its mine superintendent, Ikerd had full knowledge of the existence of
the obvious condition and the hazard it contributed to. It had existed for seven or eight
shifts, and posed a high degree of danger to miners operating trucks on the roadway and
any other person who might be struck by an out-of-control truck. While the operator was
apparently not put on notice that greater compliance efforts were necessary, and may
have been making improvements to the road, those factors are easily outweighed by those
that strongly point to a conclusion that the violation was the result of Ikerd’s
unwarrantable failure.
The Appropriate Civil Penalties
As the Commission reiterated in Mize Granite Quarries, Inc., 34 FMSHRC 1760,
1763-64 (Aug. 2012):
Section 110(i) of the Mine Act grants the Commission the authority to assess
all civil penalties provided under the Act. 30 U.S.C. § 820(i). It further directs
that the Commission, in determining penalty amounts, shall consider:
the operator's history of previous violations, the appropriateness of
such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's
ability to continue in business, the gravity of the violation, and the
demonstrated good faith of the person charged in attempting to
achieve rapid compliance after notification of a violation.
30 U.S.C. § 820(i).
Under this clear statutory language, the Commission alone is responsible for
assessing final penalties. See Sellersburg Stone Co. v. FMSHRC, 736 F.2d at
1151-52 (“[N]either the ALJ nor the Commission is bound by the Secretary’s
proposed penalties . . . we find no basis upon which to conclude that [MSHA’s
Part 100 penalty regulations] also govern the Commission.”). While there is no
presumption of validity given to the Secretary’s proposed assessments, we have

35 FMSHRC Page 3309

repeatedly held that substantial deviations from the Secretary’s proposed
assessments must be adequately explained using the section 110(i) criteria.
E.g., Sellersburg Stone, 5 FMSHRC at 293; Hubb Corp., 22 FMSHRC 606, 612
(May 2000); Cantera Green, 22 FMSHRC at 620-21 (citations omitted). A judge
need not make exhaustive findings but must provide an adequate explanation of
how the findings contributed to his or her penalty assessments. Cantera Green,
22 FMSHRC at 622. In addition to considering the statutory criteria, the judge
must also set forth a discernible path that allows the Commission to perform its
review function. See, e.g., Martin Co. Coal Corp., 28 FMSHRC 247, 261 (May
2006).
Although all of the statutory penalty criteria must be considered, they need not be
assigned equal weight. Thunder Basin Coal Co., 19 FMSHRC 1495, 1503 (Sept. 1997).
Generally speaking, the magnitude of the gravity of a violation and the degree of operator
negligence are important factors, especially for more serious violations for which substantial
penalties may be imposed. Musser Engineering, 32 FMSHRC at 1289 (judge justified in relying
on utmost gravity and gross negligence in imposing substantial penalty); Spartan Mining Co.,
30 FMSHRC 699, 725 (Aug. 2008) (appropriate for judge to raise a penalty significantly based
upon findings of extreme gravity and unwarrantable failure); Lopke Quarries, Inc., 23 FMSHRC
705, 713 (July 2001) (judge did not abuse discretion by weighing the factors of negligence and
gravity more heavily than the other four statutory criteria).
Findings on Penalty Criteria
Good Faith - Operator Size
The violation was promptly abated by prohibiting travel by rubber-tired equipment on the
road. The parties stipulated that the mine produced 75,513 tons of coal in 2011, which placed it
in the medium-sized category.
History of Violations
Ikerd’s history of violations is reflected in a report generated from MSHA’s database,
typically referred to as an “R-17.” Ex, G-4. That report shows that Ikerd had 32 violations with
a final order date between January 27, 2010 thru April 26, 2011. However, the overall violation
history is deficient in that it provides no qualitative assessment, i.e., whether the number of
violations is high, moderate or low. See Cantera Green, 22 FMSHRC 616, 623-24 (May 2000).
Qualitative violations’ history information can be found on assessment forms filed with the
petition, which reflect that Ikerd had 34 violations that became final, and 23 inspection days, in
the pertinent time period. The Secretary’s Part 100 regulations for regular penalty assessments
assign penalty points for total of violation history, ranging from 0 points for 0 to 0.3 violations
per inspection day to 25 points for in excess of 2.1 violations per day. Under the regulations,
Ikerd’s history of violations was moderate, and I so find.

35 FMSHRC Page 3310

Gravity - Negligence
Findings on gravity and negligence are set forth in the discussion of each violation.
Ability to Continue in Business
The parties stipulated that the mine is temporarily idle. Stip. 5. Speaks testified that, to
his knowledge, the mine has not been in operation for more than 2 years. He also indicated that
Ikerd held several other mining permits, none in operation, and that he had heard that it was
attempting “to get a contract mine going.” Tr. 18. Speaks knew of no substantial assets held by
Ikerd that would allow it to pay the assessed penalties, that it was subject to a “reclamation
obligation” of approximately $500,000.00, and that it had no means to cover that obligation by
mining “in this market.” Tr. 17-18. To his knowledge, Ikerd had no substantial resources, and
was subject to outstanding judgments in the “millions” of dollars. Tr. 18-19. The record was
left open to allow the submission of information as to Ikerd’s financial condition. Ikerd
submitted, post-hearing, a copy of a “U.S. Return of Partnership Income,” IRS Form 1065, for
the year 2011. That document has been made a part of the record, and designated exhibit R-1.
The un-executed form, purportedly prepared by a CPA firm, reflects that Ikerd Mining, LLC,
had a net ordinary business loss of $4,381,951.00 for the pertinent period.
Aside from the fact that Speaks worked for Ikerd “off and on for 42 years,” his
competency to testify regarding Ikerd’s financial condition is not apparent from the record.
While it is not inconsistent with the information reflected on the tax return, it provides, at best, a
shaky foundation for Ikerd’s claim that the imposition of the assessed penalties would adversely
affect its ability to continue in business. Moreover the tax return presents an incomplete picture
of Ikerd’s financial condition. One of the significant items comprising the business loss is a sum
of $4,738,329.00, on line 20 of the form, labeled “other deductions.” The form instructs that a
statement explaining the amounts claimed is to be attached, and the return bears a notation “see
statement.” No statement was attached to the copy of the return submitted by Ikerd. Schedule L
on page 5 of the return shows “Total liabilities and capital” of $15,767,878 at the beginning of
the year and $5,029,529 at the end of the year.
In the absence of proof that the imposition of penalties would adversely affect a mine
operator’s ability to continue in business, it is presumed that no such adverse effect would occur.
Sellersburg Stone Co., 5 FMSHRC 287, 294 (Mar. 1983); Spurlock Mining Co., 16 FMSHRC
697, 700 (Apr. 1994). The operator must, therefore, introduce specific evidence to show that the
proposed penalties would adversely affect its ability to continue in business. Broken Hill Mining
Co., 19 FMSHRC 673, 677-78 (Apr. 1997). While this potentially mitigating factor may not be
available to an operator that has gone out of business,8 the “ability to continue in business”
8

Reduction of penalties in such circumstances could create an economic incentive to
avoid a penalty by going out of business and perhaps, re-entering the mining business under a
different business entity. Unique Electric, 20 FMSHRC 1119, 1123 (Oct. 1998); Ember
(continued...)

35 FMSHRC Page 3311

criterion is relevant to an operator that has ceased operations, but has not dissolved its business
entity. In such cases, the issue to be considered is whether the penalties will adversely affect its
ability to resume operations. Spurlock 16 FMSHRC at 700; Georges Colliers, Inc., 23 FMSHRC
822, 826 n5 (Aug. 2001) (citing Spurlock).
The information presented as to Ikerd’s financial condition is sketchy. Ikerd is no longer
conducting mining operations, and the mine’s status is listed as “temporarily idle” on MSHA’s
web site. It apparently intends to resume operations when and if economic conditions justify
doing so, and Speaks believed that Ikerd may have been attempting to commence a contract
mining operation as of the time of the hearing. Because of the cyclical nature of the mining
business, tax returns showing operating losses for specific periods have been found insufficient
to establish that proposed penalties would adversely affect an operator’s ability to continue in
business. Sierra Rock Products, Inc., 35 FMSHRC 49 (Jan. 2013) (ALJ). Detailed evidence of
an operator’s precarious financial condition has also been rejected where the proposed penalties
were a small fraction of its other debts, and there was no showing that the penalties, as opposed
to other financial considerations, would threaten the operator’s ability to continue in business.
Thueson Construction Co., 34 FMSHRC 2241, 2258-60 (Aug. 2012) (ALJ). In Spurlock, the
Commission declined to reduce penalties based on the operators’ “mere speculation” that the
penalties would result in the imposition of judicial liens that would foreclose its ability to obtain
financing. 16 FMSHRC at 700.
Accepting Speaks’ “understanding” that Ikerd has substantial outstanding obligations, the
information submitted falls far short of establishing that the proposed penalties of $105,000.00
would adversely affect its ability to continue in business. No officer or official of Ikerd’s
testified as to its condition or its ability, or lack thereof, to re-enter the mining business. The
status of Ikerd’s assets, e.g., whether it owns equipment that could be employed in re-entering
the mining business, is unknown. More importantly, Ikerd has proffered no explanation as to
how imposition of the proposed penalties, which are considerably smaller than outstanding
obligations mentioned by Speaks, would actually affect its ability to re-enter or to continue in
business. I decline to reduce the proposed penalties based upon this factor.
The Secretary’s Penalty Assessment Process – Special Assessments vs. Regular Assessments
The Secretary specially assessed penalties for both violations at issue. The total of the
penalties assessed, $105,000.00, is substantially higher than the approximately $14,700.00 in
penalties that would have been assessed pursuant to the Secretary’s regular assessment formula.
I discussed considerations involved in determining appropriate penalties at some length in a
recent decision. American Coal Company, 35 FMSHRC 1774, 1819-24 (June 2013). That
discussion will not be repeated here. However, the methodology set forth in American Coal for
determining the amount of the penalty to be imposed for a violation will be followed here, and in
future cases.
8

(...continued)
Contracting Corp. 33 FMSHRC 2742, 2751-59 (Nov. 2011) (ALJ).

35 FMSHRC Page 3312

Method for Determining the Amount of Penalties for the Litigated Violations
The purpose of explaining significant deviations from proposed penalties, as Commission
judges are obligated to do, is to avoid the appearance of arbitrariness.9 Similarly situated
operators, determined to be liable for violations of similar gravity, negligence and other penalty
criteria, ideally should not be assessed significantly different penalties. Absent some guideline,
however, a judge has no quantitative reference point to aid in specifying a penalty within the
current statutory/regulatory range of $1.00 to $70,000.00. The Secretary’s regulations for
determination of a penalty amount by a regular assessment, 30 C.F.R. §100.3, take into
consideration all of the statutory factors that the Commission is obligated to consider under
section 110(i) of the Act. The product of that regular assessment formula provides a useful
reference point that would promote consistency in the imposition of penalties by Commission
judges.10
Accordingly, in determining penalties for the litigated violations, the penalty produced by
application of the Secretary’s regular assessment formula will be used as a reference point, and
adjusted depending on the particular findings with respect to the statutory penalty criteria. Other
unique circumstances may dictate lower or higher penalties. Violations involving “extreme
gravity” and/or “gross negligence,” or, as previously stated in section 105(a) of the Secretary’s
penalty regulations, “an extraordinarily high degree of negligence or gravity, or other unique
aggravating circumstances,” may dictate substantially higher penalty assessments.11 A party
seeking a reduced or an enhanced penalty must assume the burden of producing evidence
sufficient to justify any requested adjustment. Where the Secretary urges a penalty higher than
that derived by reference to the regular assessment process, e.g., a higher penalty resulting from
the special assessment process, he will have the burden of establishing the appropriateness of the
higher penalty, based upon the statutory penalty criteria.
Citation No. 8353675
Citation No. 8353675 is affirmed as an S&S violation. A specially assessed civil penalty
in the amount of $52,500.00 was proposed for this violation. While the gravity of the violation
was serious, the operator’s negligence was low to moderate. Neither the gravity nor the
operator’s negligence justify a significant departure from the product of the regular assessment
9

Sellersburg Stone Co., 5 FMSHRC 287, 293 (Mar. 1983), aff’d, 736 F.2d 1147
(7th Cir. 1984).
10

See Magruder Limestone Co., Inc., 35 FMSHRC 1385, 1411 (May 2013) (ALJ)
(regular assessment regulations provide a helpful guide for assessing an appropriate penalty that
can be applied consistently).
11

The subject language, which was included in a list of factors that might justify a
special assessment, was deleted in 2007. 30 C.F.R. Part 100 Final Rule, 72 Fed. Reg. 13592 13,621 (March 22, 2007).

35 FMSHRC Page 3313

formula, which would have resulted in a penalty of approximately $3,406.00. That formula
assigns additional penalty points based on the fact that an injury actually occurred. However,
here the injury was relatively minor considering that a fatality could easily have resulted.
Considering the factors itemized in section 110(i), I impose a penalty of $6,000.00 for this
violation.
Citation No. 8353676
Citation No. 8353676 has been affirmed as an S&S violation and an unwarrantable
failure to comply with the safety standard. A specially assessed civil penalty in the amount of
$52,500.00 was proposed for this violation. A penalty calculated under the Secretary’s regular
assessment formula would have resulted in a penalty of approximately $11,307.00. The serious
gravity of the violation, coupled with Ikerd’s high negligence, justifies an enhanced penalty.12
Considering the factors itemized in section 110(i), I impose a penalty of $40,000.00 for this
violation.
ORDER
Based on the foregoing, it is:
ORDERED: That Citation Nos. 8353675 and 8353676 are AFFIRMED, and it is;
FURTHER ORDERED: That Ikerd Mining Co., LLC, pay civil penalties in the amount
of $46,000.00 within 45 days of this order.13

/s/ Michael E. Zielinski
Michael E. Zielinski
Senior Administrative Law Judge

12

While the violation was attributable to Ikerd’s unwarrantable failure, its negligence
was mitigated somewhat by the fact that the trucks used the road only twice per day, while
unloaded. A driver could maintain control of a truck by using extreme caution, descending in
first gear and using brakes as needed. The driver that was injured attempted to descend in
second gear, and had not reported a problem with the brakes.
13

Payment should be sent to: MINE SAFETY AND HEALTH ADMINISTRATION, U.S.
DEPARTMENT OF LABOR, PAYMENT OFFICE, P.O. BOX 790390, ST. LOUIS, MO 63179-0390.

35 FMSHRC Page 3314

Distribution (Certified Mail):
Latasha T. Thomas, Esq., Office of the Solicitor, U.S. Department of Labor, 618 Church Street,
Suite 230, Nashville, TN 37219
Dan Thompson, Esq., P.O. Box 857, Somerset, KY 47502

35 FMSHRC Page 3315

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
th

721 19 Street, Suite 443
Denver, CO 80202-2536
303-844-3577

October 28, 2013
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner,
v.
COLE PILLING, employed by
TM Crushing,
Respondent.

:
:
:
:
:
:
:
:
:
:

CIVIL PENALTY PROCEEDING
Docket No. WEST 2013-161-M
A.C. No. 42-02457-302532 A
Grantsville Sand

DECISION
Appearances: Jason S. Grover, Esq., Office of the Solicitor, U.S. Department of Labor,
Arlington, Virginia, for Petitioner;
Jackie Pilling, Esq., Salt Lake City, Utah, for Respondent.
Before:

Judge Manning

This case is before me under 110(c) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 820 (the “Mine Act”). The Secretary proposed civil penalties against Cole Pilling, a
former pit manager for TM Crushing, in connection with Citation No. 6425164 and Order No.
6425171. Pilling contested the proposed penalties filed by the Secretary of Labor. The parties
introduced testimony and documentary evidence at a hearing held in Salt Lake City, Utah, and
submitted post-hearing briefs. I find that Pilling did not commit a 110(c) violation associated
with either Citation No. 6425164 or Order No. 6425171. I therefore VACATE the 110(c)
violations and penalties against Cole Pilling.
I. DISCUSSION WITH FINDINGS OF FACT
AND CONCLUSIONS OF LAW
On May 3, 2010, Inspector Curtis Pittman issued Citation No. 6425164 to TM Crushing
under section 104(d)(1) of the Mine Act, alleging a violation of section 56.14100(b) of the
Secretary’s safety standards. (Ex. G-1). The citation stated that the operator failed to correct, in
a timely manner, a soft left brake, missing steps, and a broken backup alarm upon a loader. Id.
Section 56.14100(b) of the Secretary’s safety standards requires “[d]efects on any equipment,
machinery, and tools that affect safety shall be corrected in a timely manner to prevent the
creation of a hazard to persons.” 30 C.F.R. § 56.14100(b). On the same day, Inspector Pittman
also issued Order No. 6425171 to TM Crushing under section 104(d)(1) of the Mine Act,
alleging a violation of section 56.14101(a)(2) of the Secretary’s safety standards, which requires
that parking brakes hold equipment carrying a typical load upon the steepest grade it travels. 30

35 FMSHRC Page 3316

C.F.R. § 56.14101(a)(2), (Ex. G-4). The order stated that when tested, the parking brake of a
haul truck that was used the day of the inspection failed to hold the empty vehicle. Id. TM
Crushing did not contest the citation or the order.
After a special investigation, the Secretary charged Cole Pilling with two 110(c)
violations concerning the conditions documented in Citation No. 6425164 and Order No.
6425171. The Secretary proposed penalties for the 110(c) violations of $2,300.00 for Citation
No. 6425164 and $3,100.00 for Order No. 6425171.
I reject the Secretary’s assertion that Pilling violated 110(c)1 based upon his general
knowledge of TM Crushing equipment. The Secretary argues that because Pilling “was on
notice of problems with the equipment generally” he had knowledge of the ineffective parking
brake of a haul truck as well as an ineffective left brake, missing step, and inactive back up alarm
of a loader. (Respondent’s Br. at 11). A history of varied conditions upon various pieces of
equipment does not put an operator’s agents on notice of every violation that may occur. Pilling,
however, used his general knowledge to attempt to address the problems at TM Crushing by
performing frequent repairs, lobbying ownership to purchase better equipment, and examining
equipment himself. (Tr. 80, 101). A mechanic was at Gransville Sand almost daily repairing
equipment. (Tr. 79). Pilling could not prevent the cited conditions from occurring or predict

1

The Commission summarized the law applicable to a Section 110(c) violation as

follows:
Section 110(c) of the Mine Act provides that, whenever a corporate
operator violates a mandatory health or safety standard, a director, officer, or
agent of such corporate operator who knowingly authorized, ordered, or carried
out the violation shall be subject to an individual civil penalty. 30 U.S.C. § 820(c).
The proper legal inquiry for determining liability under section 110(c) is whether
the corporate agent knew or had reason to know of a violative condition. Kenny
Richardson, 3 FMSHRC 8, 16 (Jan. 1981), aff'd on other grounds, 689 F.2d 632
(6th Cir. 1982), cert. denied, 461 U.S. 928 (1983); accord Freeman United Coal
Mining Co. v. FMSHRC, 108 F.3d 358, 362-64 (D.C. Cir. 1997). To establish
section 110(c) liability, the Secretary must prove that an individual knew or had
reason to know of the violative condition, not that the individual knowingly
violated the law. Warren Steen Constr., Inc., 14 FMSHRC 1125, 1131 (July 1992)
(citing United States v. Int'l Minerals & Chem. Corp., 402 U.S. 558, 563 (1971)).
A knowing violation occurs when an individual “in a position to protect employee
safety and health fails to act on the basis of information that gives him knowledge
or reason to know of the existence of a violative condition.” Kenny Richardson, 3
FMSHRC at 16. Section 110(c) liability is predicated on aggravated conduct
constituting more than ordinary negligence. BethEnergy Mines, Inc., 14 FMSHRC
1232, 1245 (Aug. 1992).
Cougar Coal Company, 25 FMSHRC 513, 516 (Sept. 2003).

35 FMSHRC Page 3317

which condition might occur next, if any. Although Pilling knew that TM Crushing’s old
equipment posed a risk of developing conditions that violate the Secretary’s safety standards, he
addressed that risk with his best efforts; he was not “willfully ignorant” of the conditions and he
did not know or have reason to know of the conditions cited in Citation No. 6425164 and Order
No. 6425171 based upon his general knowledge of TM Crushing’s equipment. See Freeman
United Coal Min. Co., 108 F.3d 358, 363-64 (D.C. Cir 1997). General knowledge that
equipment is old and frequently requires repair does not rise to the level of aggravated conduct.
The secretary failed to show that Pilling’s actions relating to Citation No. 6425164
constituted greater than ordinary negligence. 2 The Secretary argues that the inspector’s
testimony shows that Pilling knew of the cited violation and was guilty of aggravated conduct. I
find that the Secretary did not fulfill his burden to show that Pilling knew or had reason to know
of the cited conditions that violated section 56.14100(b).3 I credit Pilling’s testimony that he had
no knowledge of the conditions cited in Citation No. 6425164; no employee told Pilling that the
loader was defective and Pilling did not operate or examine the loader prior to the inspection.
(Tr. 92-93). Pilling, furthermore, was not the on-site foreman of the Grantsville Sand Pit; he
oversaw three pits and was present at Grantsville only about two days each week. (Tr. 48, 76).
Brannigan Hunter, the on-site foreman of Grantsville Pit, testified that he did not know of the
conditions and therefore did not inform Pilling of their existence. (Tr. 120). Although the
Secretary argues that Inspector Pittman testified and Pilling admitted that he referred to the
brakes as “soft,” the inspector was not certain that Pilling intended the word “soft” to mean
broken or hazardous. (Tr. 47-48). I credit Pilling’s testimony that he believed that the brake felt
a little different than brakes on other loaders but that he did not believe that the left brake was a
defective, hazardous, or violative condition. (Tr. 94). The loader was frequently repaired during
this period. (Tr. 79). Pilling had no information or knowledge that indicated he knew or had
reason to know of the cited conditions. His actions did not exhibit aggravated conduct or greater
than ordinary negligence. The 110(c) matter relating to Citation No. 6425164 is VACATED.

2

Pilling argues that the Secretary did not establish a violation of section 56.14100(b)
because he did not show that the left brake of the loader was defective or that the cited condition
existed from 2009 to 2010. I credit the inspector’s testimony that the left brake was defective.
Any of the cited problems, including a brake that functioned but was not in perfect condition,
affect safety. I credit the inspector’s testimony that he issued Citation No. 6425164 because the
cited vehicle had several violations, but was in use. As the equipment was used before these
conditions were corrected, the conditions were not corrected in a timely manner to prevent the
creation of a hazard to persons. Moreover, TM Crushing did not contest the violation, which
suggests that Citation No. 6425164 represents a violation of section 56.14100(b).
3

In order to find individual liability in a 110(c) action, the Secretary bears the burden to
show by a preponderance of the credible evidence that the conduct at issue was aggravated.
Maple Creek Mining, 27 FMSHRC 555, 570 (2005).

35 FMSHRC Page 3318

The Secretary did not fulfill his burden to show that Pilling knew or had reason to know
of TM Crushing’s violation cited in Order No. 6425171.4 The Secretary again argues that the
inspector’s testimony shows that Pilling knew of the cited violation and was guilty of aggravated
conduct. When asked if Pilling’s personal conduct, apart from the conduct of the entity of TM
Crushing, was aggravated, the inspector only testified that Pilling was “part of the entity” and
had “some culpability.” (Tr. 53). The inspector seemed to attribute the negligence of the entire
entity of TM Crushing to Pilling, which does not show that Pilling had any knowledge of the
violation or was guilty of aggravated conduct under 110(c). Charles Clevinger, 26 FMSHRC
485, 500 (Oct. 2004) (ALJ). Furthermore, I credit Pilling’s testimony that he believed that the
parking brake was not defective. (Tr. 102). Although he noted that the preshift examination
document for the cited equipment referenced a weak parking brake, Pilling tested the brake and
reasonably believed in good faith that it functioned properly. Lafarge Constr. Materials, 20
FMSHRC 1140, 1150 (Oct. 1998), (Tr. 97-98, 102-03). I conclude that Pilling tested the parking
brake upon a grade that was lower than the steepest that it traveled. The parking brake was
effective during this test so it did not alert Pilling to the fact that the brake was defective. Pilling
genuinely believed that the parking brake worked. An insufficient examination of equipment
may be negligent, but it is ordinary negligence and not aggravated conduct. The Secretary did
not fulfill his burden to prove that Pilling knew or had reason to know of the cited condition.
The 110(c) matter relating to Order No. 6425171 is therefore VACATED.
The Secretary failed to establish that Pilling acted with aggravated conduct that was
greater than ordinary negligence with respect to either Citation No. 6425164 or Order No.
6425171. Beth Energy Mine, Inc., 14 FMSHRC 1232, 1245 (1992). Although some of Pilling’s
actions may have been negligent, the Secretary presented scant evidence and made no showing
that Pilling “knowingly violated” the safety standards. Id.

II. ORDER
For the reasons set for above, the 110(c) violations and penalties based upon the
underlying facts of Citation No. 6425164 and Order No. 6425171 are hereby VACATED. This
case is hereby DISMISSED.

/s/ Richard W. Manning
Richard W. Manning
Administrative Law Judge

4

I find, for the purposes of this hearing, that Order No. 6425171 was a violation of
section 56.14101(a)(2). I credit Inspector Pittman’s testimony regarding this matter. Pilling did
not argue the contrary and TM Crushing did not contest Order No. 6425171.

35 FMSHRC Page 3319

Distribution:
Jason S. Grover, Esq., Office of the Solicitor, U.S. Department of Labor, 1100 Wilson
Boulevard, 22nd Floor West, Arlington, VA 22209-2247 (Certified Mail)
Jackie Pilling, Esq., Kirton McConkie, 60 East South Temple, Ste. 1800, Salt Lake City, UT
84111 (Certified Mail)

35 FMSHRC Page 3320

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Office of Administrative Law Judges
1331 Pennsylvania Avenue, N.W., Suite 520N
Washington, D.C. 20004

October 25, 2013
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,
v.
GREYEAGLE COAL COMPANY,
Respondent.

:
:
:
:
:
:
:
:
:

CIVIL PENALTY PROCEEDING
Docket No. WEVA 2012-664
A.C. No. 46-01602-278315

Mine: Mine #1

ORDER TO COMPEL RESPONSE TO SECRETARY OF LABOR’S
INTERROGATORIES AND DOCUMENT REQUESTS
This case is before me upon the March 19, 2012, Petition for the Assessment of Civil
Penalty the Secretary of Labor (“Secretary”) filed pursuant to section 105 of the Federal Mine
Safety and Health Act of 1977 (“Mine Act”), 30 U.S.C. § 815. Chief Administrative Law Judge
Robert J. Lesnick assigned this case to me on December 7, 2012, and attached a copy of my
Prehearing Order. The Secretary has filed a motion to compel, and Greyeagle Coal Company
(“Greyeagle Coal” or “Respondent”) filed a response.
I.

PROCEDURAL HISTORY

The Secretary’s petition seeks a $4,592.00 civil penalty assessment against Greyeagle
Coal for two alleged violations of safety and health regulations at Mine #1. (Pet. at 1–3, Ex. A.)
On February 28, 2013, counsel for the Secretary, Benjamin Chaykin, filed a Motion to Compel
(“Mot.”), asking that I require Greyeagle Coal to “provide complete, verified answers” to his
First Set of Interrogatories and First Request for Production.1 (Mot. at 1.)
At my direction, Law Clerk Paul Veneziano held a conference call with Messrs. Chaykin
and Phillips to attempt an amicable resolution to the Secretary’s motion. Based on this call,
Mr. Chaykin agreed to allow Mr. Phillips until March 22, 2013, to supplement Greyeagle Coal’s
discovery responses or file a Response in Opposition to the Secretary’s Motion to Compel. On
March 25, 2013, Mr. Chaykin informed Mr. Veneziano that the Secretary wished to proceed with
the pending motion to compel. That same day, Mr. Chaykin e-mailed Mr. Phillips, indicating
that he believed “more information was required” and detailing areas he felt were deficient. On
1

Counsel for the Secretary, Benjamin Chaykin, served the Secretary’s First Set of
Interrogatories and First Request for Production on August 8, 2012. Greyeagle Coal’s counsel,
Jeffrey Phillips, served answers and responses to the interrogatories and request for documents
on September 7, 2012, and supplemented the response on October 24, 2012. On February 8,
2013, Mr. Chaykin outlined what he saw as deficiencies in the responses and supplements.
Greyeagle Coal also made supplementary responses on March 22, March 27, and April 11, 2013.

35 FMSHRC Page 3321

April 5, 2013, Mr. Chaykin filed the Secretary’s Renewed Motion to Compel (“Mot. II”), and
Greyeagle Coal filed its Response to Secretary’s Renewed Motion to Compel on April 12, 2013
(“Resp. to Mot.”).
II.
A.

ISSUES

Factual Background
According to the Secretary, the citations in this case —
were issued in connection with MSHA’s investigation of a July 11,
2011 methane explosion accident at Mine No. 1’s Return Air
Shaft. Reportedly, Greyeagle was informed by a WV OMHST
inspector that metal grating over the Return Air Shaft at Mine
No. 1 needed to be repaired to prevent persons from falling into
the shaft. Greyeagle directed two miners (Dewayne Marcum and
James Branham) to perform welding to repair this grating. . . .
Then, an explosion occurred due to the ignition of methane
emanating from the return mine shaft, throwing Marcum and
Branham a distance of approximately thirty-five (35) feet due to
the force of the explosion.

(Mot. at 1–2.) The Mine Safety and Health Administration (“MSHA”) issued two citations
alleging “significant and substantial” (“S&S”)2 violations of the Secretary’s safety and health
regulations and characterizing Greyeagle Coal’s violative conduct as highly negligent in one case
and moderately negligent in the other. (Mot. at 1–2; Citation No. 8116915; Citation No.
8116916.)
One of the welders, Marcum, has also filed a civil suit in West Virginia state court for
injuries he claims to have suffered when the mine’s methane exploded as he completed welding
work to repair the mine shaft’s metal grating. (Mot. II at 3, Ex. C.)
B.

Issues To Be Decided

The Secretary contends that Greyeagle Coal’s responses to Interrogatory Nos. 2, 4, 6, and
9 and Document Request No. 2 are insufficient. (Mot. II at 1–3.)3 Greyeagle Coal, however,
2

The S&S terminology derives from section 104(d)(1) of the Mine Act, 30 U.S.C.
§ 814(d)(1), which distinguishes as more serious any violation that “could significantly and
substantially contribute to the cause and effect of a . . . mine safety or health hazard.”
3

The Secretary also requests that I compel Greyeagle Coal to provide contact
information for “all persons with knowledge of the cited condition,” including Marcum and
Branham (Mot. II at 2), but I note Greyeagle Coal’s April 11 supplement provided contact
information for all of the individuals listed in its responses to Interrogatory Nos. 9 and 11,
including Marcum and Branham. (Id. at 5, Ex. 2.)

35 FMSHRC Page 3322

claims its “discovery answers are reasonable and appropriate” given the proposed penalty and
issues presented in this case. (Resp. to Mot. at 7.) Notably, however, Greyeagle Coal makes no
mention of an undue delay to the progress of this case.
Based on the parties’ arguments, the following issues4 are before me: (1) whether
Greyeagle Coal must identify the Greyeagle or Alpha Natural Resources5 employee or
employees who assigned Marcum and Branham to perform welding work at the accident site;
(2) whether Greyeagle Coal must identify documents responsive to Interrogatory Nos. 2, 4, and
6; (3) whether Greyeagle Coal must identify and produce documents relating to Marcum’s civil
lawsuit; and (4) whether Greyeagle Coal must produce documents relating to the deficiency of
the mine shaft grating, work orders or related records of work assignments to welding employees
to repair the grating, internal documents or notes relating to the accident at issue, or internal
documents or notes relating to MSHA’s investigation of the accident and issuance of Citation
Nos. 8116915 and 8116916.
III.
A.

PRINCIPLES OF LAW

Scope of Discovery

Commission Procedural Rule 56 allows parties to use depositions, written interrogatories,
requests for admissions, and requests for documents or objects to obtain discovery of “any
relevant, non-privileged matter that is admissible evidence or appears likely to lead to the
discovery of admissible evidence.”6 29 C.F.R. §§ 2700.56(a)–(b). A party served with
4

In their filings, both the Secretary and Greyeagle Coal discuss the jurisdictional
assertions Greyeagle Coal included in its Answer and Interrogatory and Request responses.
(Answer at 3; Mot. I at 3; Resp. to Mot. at 2, 5; Mot. II at Ex. A.) I note that MSHA has a Mine
ID assigned to Greyeagle Coal’s Mine #1, and the body of the citations suggest that Marcum and
Branham were working onsite. To date, Greyeagle Coal has made no motion to dismiss this case
for lack of subject matter jurisdiction. In fact, Greyeagle Coal’s own filing denies any reliance
on jurisdiction as a basis for refusing to provide the requested materials. (Resp. to Mot. at 5.)
Thus, I need not determine whether MSHA properly exercised jurisdiction.
5

According to Greyeagle Coal’s March 22 supplement, Alpha Natural Resources
“assumed control of the Greyeagle Coal Company in a merger with Massey Energy Company on
June 1, 2011 . . . .” (Mot. II at Ex. A.)
6

Federal Rule of Evidence 401 defines evidence as relevant if it “has any tendency to
make a fact more or less probable than it would be without the evidence; and the fact is of
consequence in determining the action.” Fed. R. Evid. 401. The Federal Rules of Evidence are
not mandatory in Commission hearings but may “have value by analogy.” Mid-Continent Res.,
Inc., 6 FMSHRC 1132, 1136 n.6 (May 1984). If anything, the definition of “relevance” in the
scope of discovery is broader than “relevance” for the admittance of evidence at trial. See In re
Cooper Tire & Rubber Co., 568 F.3d 1180, 1189–93 (10th Cir. 2009) (discussing the meaning of
relevance in the scope of discovery). Thus, evidence that would be considered relevant under the
Federal Rules of Evidence will satisfy the definition of relevance for the purpose of discovery.

35 FMSHRC Page 3323

interrogatories and requests for production must answer within 25 days of service and must state
the basis for any objections in its answer. 29 C.F.R. §§ 2700.58(a), (c).
For procedural questions “not regulated by the [Mine] Act, [the Commission’s]
Procedural Rules, or the Administrative Procedure Act,” the Federal Rules of Civil Procedure
guide Commission Judges as “far as practicable.” 29 C.F.R. § 2700.1(b). Guidance, though,
does not require strict adherence. See Rushton Mining Co., 11 FMSHRC 759, 765 (May 1989)
(observing “[Commission] Procedural Rule 1(b) reserves to the Commission considerable
discretion in deciding whether and to what extent it is to be ‘guided’ by a particular Federal Rule
of Civil Procedure.”)
Like the Commission’s rules, the Federal Rules of Civil Procedure establish a broad
discovery regime. See Schlagenhauf v. Holder, 379 U.S. 104, 114–15 (1964) (“We enter upon
determination of this construction with the basic premise ‘that the deposition-discovery rules are
to be accorded a broad and liberal treatment’ to effectuate their purpose that ‘civil trials in
federal courts no longer need to be carried on in the dark.’”) (quoting Hickman v. Taylor, 329
U.S. 495, 501, 507 (1947)). Notwithstanding recent changes intended to involve courts’ fine
tuning of overabundant discovery, Federal Rule 26(b)(1) continues to authorize parties to “obtain
discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense—
including the existence, description, nature, custody, condition, and location of any documents or
other tangible things and the identity and location or persons who know of any discoverable
matter.” Fed. R. Civ. P. 26(b)(1). Like the Commission’s rules, the Federal Rules’ regime also
specifies that “[r]elevant information need not be admissible at the trial if the discovery appears
reasonably calculated to lead to discovery of admissible evidence.” Id.
B.

Limitations on Discovery
1.

Undue Burden or Expense

Commission Judges may “limit discovery to prevent undue delay or to protect a party or
person from oppression or undue burden or expense” for “good cause shown.”7 29 C.F.R.
§ 2700.56(c). The Commission has not defined “good cause” or “undue delay,” but Commission
Judges have relied on Commission Rule 56(c) to limit needless, hypothetical, or unrelated
discovery. See Marfork Coal Co., 28 FMSHRC 742, 743 (Aug. 2006) (ALJ) (limiting “needless
7

Although Greyeagle Coal points to the standard outlined in Federal Rule 26(b)(2)(C),
I note that the Commission Rules and Federal Rules are in tension regarding the limitation of
burdensome discovery: whereas Commission Rule 56(c) is permissive, Federal Rule 26(b)(2)(C)
is mandatory. Compare 29 C.F.R. § 2700.56(c) (“Upon motion by a party or by the person from
whom discovery is sought or upon his own motion, a Judge may . . . limit discovery . . . .”)
(emphasis added) with Fed R. Civ. P. 26(b)(2)(C) (“On motion or on its own, the court must limit
the frequency or extent of discovery . . . .”) (emphasis added). Because Commission Rule 56(c)
specifically regulates the procedural question of limiting discovery on the basis of an undue
burden, I need not apply the Federal Rule. However, as with the Federal Rules of Evidence, I
find Federal Rule 26(b)(2)(C) valuable by analogy.

35 FMSHRC Page 3324

discovery” in the interest of efficient use of judicial resources and avoiding undue burden or
expense where contest cases had been stayed pending civil penalty proceedings and settlement
discussions might obviate the need for discovery); Eagle Energy, Inc., 21 FMSHRC 109, 113
(Jan. 1999) (ALJ) (refusing request for in camera review of documents claimed to be protected
by the work product doctrine where requesting party made no “threshold showing identifying the
nature of the information to be discovered.”); Newmont Gold Co., 18 FMSHRC 1709, 1713–14
(Sept. 1996) (ALJ) (limiting the scope of permissible deposition questions to prevent “broad,
complicated, or lengthy hypothetical questions of . . . witnesses that do not relate directly to the
facts at issue . . . .”). However, a party objecting to a discovery request on the basis of burden or
expense must demonstrate such a burden or expense. Rail Link, Inc., 20 FMSHRC 181, 182–83
(Jan. 1998) (ALJ) (rejecting a motion for a protective order because the Secretary failed to show
the deposition sought would expose the witnesses or MSHA to an undue burden); Newmont Gold
Co., 18 FMSHRC 1304, 1306–07 (July 1996) (ALJ) (refusing to protect certain MSHA officials
from deposition because the information sought from those officials was very specific, meaning
the depositions would be short and not overly burdensome); Hays v. Leeco, Inc., 12 FMSHRC
907, 908 (Apr. 1990) (ALJ) (finding the benefit of a site visit outweighed the cost to the operator
of “several man hours” spent escorting complainant’s attorney around the mine site).
2.

Privileged Documents

Commission Rule 56(b) excludes privileged material from the scope of discovery. See 29
C.F.R § 2700.56(b). Parties objecting to interrogatories and requests for documents must “state
the basis for the objection” in its answer or response. 29 C.F.R. § 2700.58(a), (c). The Federal
Rules also limit discovery to “nonprivileged” matter.8 Fed. R. Civ. P. 26(b)(1). However,
parties withholding otherwise discoverable information or documents on the basis of privilege or
“protection as trial-preparation material” must expressly make such a claim and “describe the
nature of the documents, communications, or tangible things not produced or disclosed—and do
so in a manner that, without revealing information itself privileged or protected, will enable other
parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A). Blanket or “boilerplate” objections do
not satisfy a party’s burden to specify the information or items withheld in a manner enabling
other parties to assess the claim. See Remington, LLC, 33 FMSHRC 2027, 2029 (Aug. 2011)
(ALJ) (noting that “if some of the requested information is privileged the burden is on the party
asserting the privilege to identify it” and ordering a response to a request for production where
the withholding party provided a boilerplate response stating the request exceeded the scope of
Federal Rule of Civil Procedure 26(b) and implicated the attorney-client privilege, the work
product privilege, and self-critical examination privilege); see also Burlington N. & Santa Fe Ry.
Co. v. U.S. Dist. Court for Dist. of Mont., 408 F.3d 1142, 1149 (9th Cir.) (“We hold that
8

Unlike the “undue burden” rules outlined above, the Commission Procedural Rules do
not differ from the Federal Rules regarding the assertion of privilege. Both sets of rules require
the withholding party to explain the basis for refusing to comply with discovery; the Federal
Rules simply provide more specific details about what the withholding party must do to
effectively assert a claim of privilege. Accordingly, the Federal Rules requirement that
withholding parties describe the documents, communications, and tangible thing not produced
informs what is required under the Commission Rule.

35 FMSHRC Page 3325

boilerplate objections or blanket refusals inserted into a response to a Rule 34 request for
production of documents are insufficient to assert a privilege.”), cert denied, 546 U.S. 939
(2005).
IV.
A.

ANALYSIS & DISCUSSION

Scope of Discovery

Each of the Secretary’s Interrogatories and Requests relates to the parties or actors
involved in the accident underlying the two citations before me in this case. Moreover, each
response may shed light on the parties’ claims and defenses. First, Interrogatory No. 6
specifically requests that Greyeagle Coal identify any person with knowledge of facts pertaining
to the degree of negligence attributable to the operator for each contested citation. Despite
Greyeagle Coal’s contention that Gary Hatfield advised Greyeagle Coal personnel to complete
the welding work (Resp. to Mot. at 5), the identity of the Greyeagle Coal or Alpha Natural
Resources employee(s) who instructed Marcum and Branham to complete these repairs is
relevant and will very likely bear on any such determination.9 See, e.g., Whayne Supply Co., 19
FMSHRC 447, 451–53 (Mar. 1997) (refusing to impute a miner’s conduct to the operator where
the miner was not a supervisory employee). This identifying information will also allow the
Secretary to depose the witness or witnesses, which may lead to a fuller presentation of the facts
in this case.
Likewise, Interrogatory Nos. 2, 4, and 6 request Greyeagle Coal to identify documents
that reference or relate to facts regarding the cited violations at issue, the S&S designations for
those citations, and the degree of negligence attributable to the operator, respectively. Each of
these subjects will be relevant to any penalty I assess. Indeed, they underlie the factual burdens
that will be at issue at hearing. Identifying these documents may also allow the Secretary to
specifically request the documents and elicit relevant testimony during deposition or at hearing,
again leading to a fuller presentation of the facts underlying the citations in this docket.

9

Greyeagle Coal’s Response suggests that it has properly provided this information,
“expressly stat[ing] that Gary Hatfield advised Greyeagle Coal Company personnel to complete
the work that was earlier ordered to be done by the West Virginia Department of Environmental
Protection.” (Resp. to Mot. at 5.) However, according to Greyealge Coal’s April 11 supplement,
“Gary Hatfield was an environmental compliance manager for Rawl Sales & Processing
Company.” (Id. at Ex. 2.) Yet one of the documents Greyeagle Coal included in its March 27
supplement lists Hatfield as an “Authorized Representative” for Greyeagle Coal, while still
another seemingly indicates that Hatfield, Marcum, and Branham were employees of Rawl Sales.
(Mot. II. at Ex. C). Greyeagle Coal’s discovery responses and filings, therefore, do not make
clear what type of relationship Hatfield or Rawls Sales have with Greyeagle Coal or Marcum or
Branham. Even assuming Hatfield, Marcum, and Branham are each Rawl Sales employees,
Greyeagle Coal’s answer to the interrogatory does not specify which of its employees or its
parent’s employees instructed or authorized Marcum and Branham to complete the welding
work.

35 FMSHRC Page 3326

The documents related to Marcum’s civil suit are similarly relevant or likely to result in
relevant evidence. According to its March 27 supplement, Greyeagle Coal and Hatfield are
named defendants in Marcum’s civil suit. (Mot. II at Ex. C.) The depositions, exhibits, and
other discovery in Marcum’s case, therefore, seem likely to address many of the same facts
underlying the accident that are the bases of the citations before me and the severity of injuries
suffered. Moreover, Hatfield—the party Greyeagle Coal specifically identified in its
Interrogatory responses as having “advised” Greyeagle Coal personnel to complete the welding
work—is also a named party. His depositions or filings, specifically, may clarify his relationship
with Greyeagle Coal, his conversations with its employees, and ultimately, the level of
negligence attributable to the mine operator in this case. Similarly, these documents may lead to
the discovery of relevant evidence in future document requests or depositions in this case.
Finally, the documents related to the grating deficiency, work orders or related records,
internal documents or notes relating to the accident at issue, or internal documents or notes
relating to MSHA’s investigation of the accident and citations may each relate to the underlying
violations themselves, their gravity, or the negligence attributable to Greyeagle Coal. As stated
above, these documents may bear upon facts of consequence in the case before me.
Accordingly, the requested information and documents will either be relevant, admissible
evidence or likely to lead to discovery of admissible evidence. I therefore conclude that each of
the Secretary’s discovery requests at issue fall comfortably within the liberal discovery regimes
set out in the Commission Procedural Rules and the Federal Rules of Civil Procedure.
B.

Undue Burden

In arguing that the Secretary’s discovery requests are unduly burdensome, Greyeagle
Coal makes two arguments. First, it references the proposed penalty of $4,592.00. Second,
Greyeagle Coal notes that it has supplemented its responses four times and contends the
Secretary “has belabored the alleged discovery dispute long enough.” (Resp. to Mot. at 6.) In
its responses to Interrogatory Nos. 2, 4, and 6, Greyeagle Coal also included: “OBJECTION.
This interrogatory exceeds the scope of discovery authorized by Rule 26 of the Federal Rules of
Civil Procedure. It is overbroad [and] unduly burdensome . . . .” (Mot. II at Ex. A.)
However, nowhere does Greyeagle Coal detail the burden or expense involved in
responding to the Secretary’s discovery requests. Indeed, Greyeagle Coal provides no specifics
about the burden or expense involved in identifying the Greyeagle or Alpha Natural Resources
employee or employees who assigned or approved Marcum and Branham’s welding work at the
accident site, identifying documents responsive to Interrogatory Nos. 2, 4, and 6, or producing
documents regarding the grating deficiency, work orders or related records, internal documents

35 FMSHRC Page 3327

or notes relating to the accident at issue, or internal documents or notes relating to MSHA’s
accident investigation and citations.10 Lacking any details regarding the costs or burdens of
producing this information, I therefore determine that Greyeagle Coal has not demonstrated an
undue burden or expense for any of these three types of requested items.
Similarly, Greyeagle Coal’s bald contention that it is unduly burdensome or expensive
to identify and produce relevant documents and discovery responses related to Marcum’s West
Virginia civil suit does not demonstrate an undue burden or expense. Marcum’s case involves
both Greyeagle Coal and Hatfield. Though Greyeagle Coal provides no details regarding the
costs it would incur in responding to this request, it does point to the size of the proposed penalty
and the Secretary’s ability to order depositions transcripts from the court reporter. Greyeagle
Coal also argues that it “should not be forced to expend time and money having counsel in this
case (who is not counsel in the Bruce Marcum lawsuit) review the entire file of the civil lawsuit,
determine what is ‘relevant’ to this instant MSHA case and produce that information, at the
Respondent’s own cost and expense.” (Resp. to Mot. at 7.) Given the juxtaposition, Greyeagle
Coal might be implying that the costs of producing these documents amounts to some significant
portion of the $4,592.00 proposed penalty.
Granted, having a second law firm review the case file for the Marcum civil case may be
an added expense. Nevertheless, it is unclear why Greyeagle Coal believes it should be exempt
from turning over these documents simply because Greyeagle does not wish its counsel to spend
time and money reviewing its own files from the Marcum civil suit. Greyeagle Coal is entitled
to employ more than one attorney or one firm; that it chose to do so, however, does not free
Greyeagle Coal from its discovery obligations. Under the Commission Procedural Rules, parties
have a duty to provide requested documents. These same Procedural Rules permit me to limit
discovery when a party has demonstrated undue burden or expense, but I do not need to limit
discovery simply because a party will expend additional time and money having a different
attorney get up to speed on the documents in its possession and with which another retained
attorney is already familiar. Cf. Burns, 164 F.R.D. at 592–93 (rejecting party’s objections to
discovery as overbroad, vague, and unduly burdensome because they were not sufficiently
specific and characterizing the “considerable time, effort and expense consulting, reviewing and
analyzing ‘huge volumes of documents and information’” involved in “answering the
interrogatories” as “an insufficient basis to object.”) In this case, Greyeagle Coal has simply
failed to demonstrate that having its attorneys review files already in its possession is an undue
burden or expense.

10

I note that Greyeagle’s answer to Document Request No. 2 also objected to the request
as “exceeding the scope of discovery authorized by Rule 26 of the Federal Rules of Civil
Procedure” and characterized the request as “vague and ambiguous as ‘logbook entries’ are
undefined.” (Mot. II at Ex. A, Ex. C.) Yet, the Secretary’s March 25, 2013, e-mail to
Greyeagle’s counsel outlined the type of documents the Secretary sought. (Mot. II at Ex. D.)
Greyeagle’s Response to the Secretary’s Renewed Motion to Compel, however, does not explain
how this request is unduly burdensome or expensive.

35 FMSHRC Page 3328

Even under the standard for limiting discovery outlined in Federal Rule 26(b)(2)(c), I
would not be required to limit the Secretary’s requested discovery in this case.11 I am unable to
weigh meaningfully the cost and likely benefits of the requested discovery because Greyeagle
Coal provided no details regarding the burden or expense involved in providing the requested
information. Moreover, Greyeagle Coal provided neither specifics to establish the discovery
sought was unreasonably cumulative nor details regarding more convenient, less expensive or
less burdensome alternative sources to obtain the requested information.12
Finally, though I recognize that counsel for Greyeagle Coal has made four supplemental
responses to the Secretary’s requests, a party’s burden to respond to discovery is not incremental
or optional. It is unclear why Greyeagle Coal would spend time making four separate responses
when the materials the Secretary seeks in this motion to compel were described by the
Interrogatories and Requests. Perhaps Greyeagle Coal hoped its seriatim responses would satiate
11

Federal Rule 26(b)(2)(C) requires courts to “limit the frequency or extent of discovery
otherwise allowed” if the court determines:
(i) the discovery sought is unreasonably cumulative or duplicative,
or can be obtained from some other source that is more convenient,
less burdensome, or less expensive; (ii) the party seeking discovery
has had ample opportunity to obtain the information by discovery
in the action; or (iii) the burden or expense of the proposed
discovery outweighs its likely benefits, considering the needs of
the case, the amount in controversy, the parties’ resources, the
importance of the issues at stake in the action, and the importance
of discovery in resolving the issues.
Fed. R. Civ. P. 26(b)(2)(C). The totality of the circumstances determines whether to limit
discovery. See, e.g., Patterson v. Avery Denison Corp., 281 F.3d 676, 681 (7th Cir. 2002). A
party objecting to the breadth of discovery on the basis of disproportionate burden or expense
must specifically demonstrate such a burden or expense. See, e.g., Sullivan v. StratMar Sys.,
Inc., 276 F.R.D. 17, 19–20 (D. Conn. 2011) (rejecting discovery objection where the party
“merely declared the cost of producing the requested documents would ‘surpass by a large
margin any amount [the requesting party] could reasonably hope to recover” in the action, but
provided no evidence or details regarding its costs).
12

Greyeagle Coal provided docketing and court reporter contact information for
Marcum’s West Virginia civil suit and contends the Secretary would be able to “order the
deposition transcripts from the court reporter.” (Resp. to Mot. at 6–7, Ex. 1.) However,
Greyeagle Coal’s argument conspicuously ignores the “discovery responses, documents, [and]
witness statements” related to Marcum’s civil suit that the Secretary requested. (Id. at 6–7.) The
court reporter, therefore, would not be an alternative source for those documents, let alone a
more convenient, or less burdensome or expensive one. Greyeagle Coal also failed to
demonstrate how or why simply having Greyeagle Coal provide copies of the deposition
transcripts would be inconvenient, burdensome, or expensive.

35 FMSHRC Page 3329

the Secretary without incurring the expense required to respond fully. They did not. Regardless,
Greyeagle Coal’s four separate discovery supplements do not, in themselves, demonstrate that
the Secretary has had an ample opportunity to obtain the information by discovery. I determine
that Greyeagle Coal has not demonstrated any of the three prongs outlined in Federal Rule
26(b)(2)(C), and I conclude that the totality of the circumstances would not require me to limit
the Secretary’s discovery under the Federal Rules.
For the reasons above, I determine Greyeagle Coal has failed to demonstrate any undue
burden or expense. Lacking good cause, I conclude that I need not limit the Secretary’s
Interrogatories or Document Requests.
C.

Privileged Documents

Interrogatory Nos. 2, 4, and 6 ask Greyeagle Coal to provide factual information
regarding several topics, to identify all persons having knowledge about those facts, and to
identify all documents that make reference to or in any way relate to those facts. In its answers,
Greyeagle Coal objects that each of these interrogatories “implicate[] the attorney-client
privilege and work product doctrine.”13 (Mot. II at Ex. A.) Greyeagle Coal’s answer to
Document Request No. 2 also claims that request “implicates the attorney [sic] client privilege
and/or work production doctrine.” (Id.) In a footnote specifically referencing the Marcum civil
suit documents, Greyeagle Coal also indicates: “At least some of these requested documents
may be protected by the attorney-client privilege and/or the work product doctrine.” (Resp. to
Mot. at 7 n.4.) However, in none of these supposed assertions of privilege has Greyeagle Coal
provided any details describing “the nature of the documents, communications, or tangible things
not produced,” let alone done so “in a manner that . . . will enable other parties to assess the
claim.” See Fed. R. Civ. P. 26(b)(5)(A).
Rather than satisfying its burden, Greyeagle Coal has chosen to provide no details
regarding any documents it has withheld. Its assertions of privilege epitomize the non-specific,
13

I note that Greyeagle Coal provided identically worded objections to Interrogatory
Nos. 11 and 12. (Mot. II at Ex. A.) I find the repeated use of this boilerplate language troubling,
particularly considering Administrative Law Judge Barbour’s rejection of nearly identical
language as insufficient to satisfy the burden of asserting the privileges identified. See
Remington, LLC, 33 FMSHRC 2027, 2029 (Aug. 2011) (ALJ). More troubling still, the firm
involved in Judge Barbour’s case is the same firm representing Greyeagle Coal in the case before
me. The Secretary has not asked that I determine Greyeagle Coal’s privileges to have been
waived and I am not inclined to do so sua sponte. However, counsel for Greyeagle Coal, as well
as his firm, should be on notice that failure to properly assert privilege claims may result in a
waiver of privilege. See Burlington N. & Santa Fe Ry. Co., 408 F.3d at 1149 (discussing cases
and adopting a three part “holistic” test for when a privilege should be waived if a privilege log
is not produced); see also Fed. R. Civ. P. 26 advisory committee’s note (1993 Amendments)
(Subdivision (b)) (requiring notification when withholding materials subject to a discovery
request on the basis of privilege or work product protection and noting that failure to provide
notice may result in Rule 37(b)(2) sanctions and a waiver of the privilege.)

35 FMSHRC Page 3330

boilerplate recitations that courts disfavor and find insufficiently descriptive to assert a privilege
effectively. Without such information, neither the Secretary nor the Court can evaluate the
applicability of the claimed privilege or protection. I determine, therefore, that Greyeagle Coal
has not properly asserted the claimed privileges.
V.

ORDER

Based on the foregoing reasoning, the Secretary’s Renewed Motion to Compel is
GRANTED. It is hereby ORDERED that Greyeagle Coal shall (1) identify the Greyeagle or
Alpha Natural Resources employee or employees who assigned, approved, or authorized
Marcum and Branham’s welding work at the accident site; (2) identify documents responsive to
Interrogatory Nos. 2, 4, and 6; (3) identify and produce documents relating to Marcum’s civil
lawsuit; and (4) produce documents relating to the deficient grate, work orders or related records
of work assignments to employees to repair the grating, internal documents or notes relating to
the accident at issue, or internal documents or notes relating to MSHA’s investigation of the
accident and issuance of Citation Nos. 8116915 and 8116916.
WHEREFORE, it is further ORDERED that Greyeagle Coal, to the extent it claims any
attorney-client privilege or work product doctrine protection, identify any documents withheld
and provide sufficient details to permit the Secretary to evaluate the applicability of the claimed
privilege or protection.14
/s/ Alan G. Paez
Alan G. Paez
Administrative Law Judge

Distribution (Via Electronic Mail & U.S. Mail):
14

A detailed, document-by-document privilege log may not be required in every
scenario. See Fed. R. Civ. P. 26 advisory committee’s note (1993 Amendments) (Subdivision
(b)) (discussing a party’s duty to “provide sufficient information to enable other parties to
evaluate the applicability of the claimed privilege or protection” but noting “[t]he rule does not
attempt to define for each case what information must be provided . . . .”). Many courts have
nevertheless found them useful. Given the lack of details Greyeagle Coal has provided in
“asserting” its privileges and protections thus far, Respondent may be well advised to consider
providing a privilege log.

35 FMSHRC Page 3331

Benjamin D. Chaykin, Esq., U.S. Department of Labor, Office of the Regional Solicitor,
1100 Wilson Boulevard, 22nd Floor West, Arlington, VA 22209-2247
(chaykin.benjamin@DOL.GOV)
Jeffrey K. Phillips, Esq., One Paragon Centre, 2525 Harrodsburg Road, Suite 300, Lexington,
KY 40504
(jeff.phillips@steptoe-johnson.com)
/pjv

35 FMSHRC Page 3332

